       Case 2:17-cv-05394-GGG-MBN Document 188-5 Filed 05/12/20 Page 1 of 65

                                                                               Sage Plaza
                                                                               51 51 San Felipe, Suite 700
                                                                               Houston, TX 77056
                                                                               www.nava.com




             avigators
January 30, 2017



                                MARINE POLICY OF INSURANCE
                                          Renewal Declaration

                                   Navigators Reference: H017LIA00252401



BROKER/AGENT: Howard Risk Advisors LLC
                    201 West Vermilion, Ste. 200
                    Lafayette, LA 70501


NAMED INSURED: ROD! MARINE, LLC


ADDRESS:            1 28 TONBRIDGE DR, Lafayette, LA 70508


INTEREST:           Marine General Liability


POLICY PERIOD:      January 1 , 2017 12:01 a.m. Local Standard Time To
                    January 1 , 2018 12:01 a.m. Local Standard Time


LIMIT OF LIABILITY:

   USD 1,000,000.00 Any One Accident or Occurrence Combined Single Limit
   USD 2,000,000.00 General Aggregate
   USD 2,000,000.00 Products / Completed Operations Aggregate

   USD 1,000,000.00 Advertising Injury Any One Accident or Occurrence

   USD 50,000.00 Fire Legal Liability Any One Fire

   USD 5,000.00 Medical Payments Any One Person
   All limits inclusive of defense costs and legal fees


DEDUCTIBLES:

   USD 5,000.00

   All deductibles inclusive of defense costs and legal fees


CONDITIONS:

                    Marine General Liability Policy Form

                    Employment-Related Practices Exclusion

                    Pollution Limitation Endorsement (Sudden and Accidental)

                    Oil Pollution Clause Disclaimer (1990)

                    Punitive Damages Exclusion (Absolute)

                    Hostile Acts Exclusion

                    Economic Sanctions Limitation and Exclusion Clause



                                                    NAVIGATORS
                                              Insuring A World In Motion®

                                                  EXHIBIT 3
       Case 2:17-cv-05394-GGG-MBN Document 188-5 Filed 05/12/20 Page 2 of 65
RODI MARINE, LLC                                                                                 Page 2 of 2
Navigators Reference Number: H017LIA00252401                                               January 30, 2017




CONDITIONS:         (continued)

                    Health Hazard Exlusion (Specific)

                    Extended Radioactive Contamination Exclusion Clause with USA Endorsement

                    Chemical, Biological, Bio-Chemical, Electromagnetic Weapons and Cyber Attack Exclusion
                    Clause
                    Additional Policy Exclusions

                    Professional Liability Exclusion

                    Ship Repairer's Legal Liability "A"
                    Wharfinger's Legal Liability

                    Boat Broker's Legal Liability

                    Charterer's Liability Endorsement

                    Stevedore's Legal Liability

                    Amendment - Aggregate Limits of Insurance (Per Project - Blanket)

                    Additional Named Assured Named Assured

                    Notice of Cancellation Endorsement (Cert. Holders)

                    Terrorism Exclusion Clause (Absolute)

                    Primary and Non-Contributing Insurance For Additional Assureds

                    Endorsement Blanket Additional Assured and Blanket Waiver of Subrogation


PARTICIPATION:


             Navigators Insurance Company            100%


PREMIUM:

             USD                                    Annual Flat




VESSELS:

   As declared on Schedule of Vessels




Date of Issue:   January 30, 201 7




                                                      NAVIGATORS
                                             Insuring A World In Motion®

                                                    EXHIBIT 3
Case 2:17-cv-05394-GGG-MBN Document 188-5 Filed 05/12/20 Page 3 of 65




     ***CLAIMS REPORTING PROCEDURES***




   ALL CLAIMS SHOULD BE REPORTED BY E-MAIL OR FAX
DIRECTLY TO NAVIGATORS MANAGEMENT COMPANY, INC.'S
                HOUSTON CLAIMS DEPARTMENT



               CONTACT INFORMATION IS AS FOLLOWS:




                        Elizabeth A. Schroeder
                       Marine Claims Manager
                Navigators Management Company, Inc.
                      5151 San Felipe, Suite 700
                        Houston, Texas 77056
                      Telephone: (713) 985-5153
                         Fax: (713) 960-0870
                        eschroeder@navg.com




                             EXHIBIT 3
   Case 2:17-cv-05394-GGG-MBN Document 188-5 Filed 05/12/20 Page 4 of 65


                           MARINE GENERAL LIABILITY POLICY


Various provisions in this policy restrict coverage. Read the entire policy carefully to
determine rights, duties and what is and is not covered.

Throughout this policy the words "you" and "your" refer to the Named Assured shown in
the Declarations, and any other person or organization qualifying as a Named Assured
under this policy. The words "we", "us" and "our" refer to the company providing this
insurance.

The word "assured" means any person or organization qualifying as such under Section
II - Who Is An Assured.


Other words and phrases that appear in quotation marks have special meaning. Refer to
Section V -Definitions.


SECTION I - COVERAGES


COVERAGE A BODILY INJURY AND PROPERTY DAMAGE LIABILITY


1. Insuring Agreement


  a. We will pay those sums that the assured becomes legally obligated to pay as
     damages because of "bodily injury" or "property damage" to which this insurance
     applies. We will have the right and duty to defend the assured against any "suit"
     seeking those damages. However, we will have no duty to defend the assured
     against any "suit" seeking damages for "bodily injury" or "property damage" to
     which this insurance does not apply. We may, at our discretion, investigate any
     "occurrence" and settle any claim or "suit" that may result. But:

    (1) The amount we will pay for damages is limited as described in Section III -
           Limits Of Insurance; and

    (2) Our right and duty to defend ends when we have used up the applicable limit of
           insurance in the payment of judgments or settlements under Coverages A or B
           or medical expenses under Coverage C.


      No other obligation or liability to pay sums or perform acts or services is covered
     unless explicitly provided for under Supplementary Payments - Coverages A and
      B.


  b. This insurance applies to "bodily injury" and "property damage" only if:

    (1) The "bodily injury" or "property damage" is caused by an "occurrence" that takes
           place in the "coverage territory";




NAVG-MGL01 (Ed. 08/13)
                                        Page 1 of 31

                                          EXHIBIT 3
   Case 2:17-cv-05394-GGG-MBN Document 188-5 Filed 05/12/20 Page 5 of 65



    (2) The "bodily injury" or "property damage" occurs during the policy period; and


    (3) Prior to the policy period, no assured listed under Paragraph 1. of Section II -
           Who Is An Assured and no "employee" authorized by you to give or receive
           notice of an "occurrence" or claim, knew that the "bodily injury" or "property
           damage" had occurred, in whole or in part. If such a listed assured or authorized
           "employee" knew, prior to the policy period, that the "bodily injury" or "property
           damage" occurred, then any continuation, change or resumption of such "bodily
           injury" or "property damage" during or after the policy period will be deemed to
           have been known prior to the policy period.

  c. "Bodily injury" or "property damage" which occurs during the policy period and was
     not, prior to the policy period, known to have occurred by any assured listed under
     Paragraph 1. of Section II - Who Is An Assured or any "employee" authorized by
     you to give or receive notice of an "occurrence" or claim, includes any continuation,
     change or resumption of that "bodily injury" or "property damage"        after the end of
     the policy period.

  d. "Bodily injury" or "property damage" will be deemed to have been known to have
     occurred at the earliest time when any assured listed under Paragraph 1 . of Section
     II - Who Is An Assured or any "employee" authorized by you to give or            receive
     notice of an "occurrence" or claim:

    (1 )   Reports all, or any part, of the "bodily injury" or "property damage" to us or any
           other insurer;


    (2) Receives a written or verbal demand or claim for damages because of the
           "bodily injury" or "property damage"; or


    (3) Becomes aware by any other means that "bodily injury" or "property damage"
        has occurred or has begun to occur.

  e. Damages because of "bodily injury" include damages claimed by any person or
     organization for care, loss of services or death resulting at any time from the "bodily
     injury".


2. Exclusions


  This insurance does not apply to:


  a. Expected Or Intended Injury


     "Bodily injury" or "property damage" expected or intended from the standpoint of
     the assured. This exclusion does not apply to "bodily injury" resulting from the use
     of reasonable force to protect persons or property.




NAVG-MGL01 (Ed. 08/13)
                                      Page 2 of 31

                                         EXHIBIT 3
  Case 2:17-cv-05394-GGG-MBN Document 188-5 Filed 05/12/20 Page 6 of 65


  b. Contractual Liability


     "Bodily injury" or "property damage" for which the assured is obligated to pay
     damages by reason of the assumption of liability in a contract or agreement. This
     exclusion does not apply to liability for damages:


    (1 ) That the assured would have in the absence of the contract or agreement; or


    (2)    Assumed in a contract or agreement that is an "assured contract", provided the
           "bodily injury" or "property damage" occurs subsequent to the execution of the
           contract or agreement.     Solely for the purposes     of   liability assumed   in   an
           "assured contract", reasonable attorney fees and necessary litigation expenses
           incurred by or for a party other than an assured are deemed to be damages
           because of "bodily injury" or "property damage", provided:

          (a) Liability to such party for, or for the cost of, that party's defense has also
             been assumed in the same "assured contract"; and


          (b) Such attorney fees and litigation expenses are for defense of that party against
             a civil or alternative dispute resolution proceeding in which damages to which
             this insurance applies are alleged.

  c. Liquor Liability


     "Bodily injury" or "property damage" for which any assured may be held liable by
     reason of:


    (t) Causing or contributing to the intoxication of any person;


    (2) The furnishing of alcoholic beverages to a person under the legal drinking age
          or under the influence of alcohol; or


    (3) Any statute, ordinance or regulation relating to the sale, gift, distribution or use
          of alcoholic beverages.


     This exclusion applies only if you are in the business of manufacturing,       distributing,
     selling, serving or furnishing alcoholic beverages.


  d. Workers' Compensation And Similar Laws

     Any obligation of the assured under:


     (1) Workers' Compensation,         disability benefits or unemployment compensation
           law or any similar law.


     (2) United States       Longshore and Harbor Workers' Compensation Act, or any
           superseding or amended provisions thereof.



NAVG-MGL01 (Ed. 08/13)
                                      Page 3 of 31

                                        EXHIBIT 3
  Case 2:17-cv-05394-GGG-MBN Document 188-5 Filed 05/12/20 Page 7 of 65


  e. Employer's Liability


     "Bodily injury" to:


    (1 ) An "employee" of the assured arising out of and in the course of:


          (a) Employment by the assured; or


          (b) Performing duties related to the conduct of the assured's business; or

    (2) The spouse, child, parent, brother or sister of that "employee" as a consequence of
          Paragraph (1) above.


     This exclusion applies whether the assured may be liable as an employer or in              any
     other capacity and to any obligation to share damages with or repay someone else
     who must pay damages because of the injury.

     This exclusion does        not apply to     liability assumed     by the   assured   under an
     "assured contract".


  f. Pollution


    Arising out of:



    (1)    The actual,   alleged   or threatened       discharge,   dispersal, seepage,   migration,
           release or escape of "pollutants", into or upon land, the atmosphere or any
           watercourse, water supply, reservoir or other body of water, whether accidental,
           fortuitous or intentional and whether or not damaging to the environment.


    (2)
          (a) Any request, demand or order that any assured or others test for, monitor,
             clean up, remove, contain, treat, detoxify or neutralize, or in any way       respond
             to, or assess the effects of "pollutants"; or


          (b) Any claim or "suit" by or on behalf of a governmental authority for damages
             because of testing for, monitoring, cleaning up, removing, containing, treating,
             detoxifying or neutralizing, or in any way responding to or assessing               the
             effects of "pollutants".


          As respects this exclusion, "pollutants" shall mean any solid, liquid, gaseous, or
          thermal irritant or contaminant including smoke, vapor, soot, fumes, acids, alkalis,
          chemicals, waste or other hazardous substance regardless of where                  found.
          Waste includes, but is not limited to, dredge spoils or any material to be recycled,
          reconditioned or reclaimed.




NAVG-MGL01 (Ed. 08/13)
                                        Page 4 of 31

                                          EXHIBIT 3
  Case 2:17-cv-05394-GGG-MBN Document 188-5 Filed 05/12/20 Page 8 of 65


  g. Watercraft


     "Bodily injury" or "property damage" arising out of the ownership, maintenance, use
     or entrustment to others of any watercraft owned or operated by or rented or
     loaned to any assured. Use includes operation and "loading or unloading".

    This exclusion applies even if the claims against any assured allege negligence or
     other wrongdoing in the supervision, hiring, employment, training or monitoring of
     others by that assured, if the "occurrence" which caused the "bodily injury" or
     "property damage" involved the ownership, maintenance, use or entrustment to
     others of any watercraft that is owned or operated by or rented or loaned to any
     assured.

    This exclusion does not apply to:


    (1 ) A watercraft while ashore on premises you own or rent;


    (2) A watercraft you do not own , unless the watercraft is being used to carry
       persons or property for a charge; or


    (3) Liability assumed under any "assured contract" for the ownership, maintenance
       or use of watercraft.


  h. Aircraft or Auto



     "Bodily injury" or "property damage" arising out of the ownership, maintenance, use
     or entrustment to others of any aircraft or "auto" owned or operated by or   rented or
     loaned to any assured. Use includes operation and "loading or unloading".


    This exclusion applies even if the claims against any assured allege negligence or
     other wrongdoing in the supervision, hiring, employment, training or monitoring of
     others by that assured, if the "occurrence" which caused the "bodily injury" or
     "property damage" involved the ownership, maintenance, use or entrustment to
     others of any aircraft or "auto" that is owned or operated by or rented or loaned to
     any assured.


    This exclusion does not apply to:


    (1 ) Parking an "auto" on, or on the ways next to, premises you own or rent, provided
       the "auto" is not owned by or rented or loaned to you or the assured;


    (2) "Bodily injury" or "property damage" arising out of:




NAVG-MGL01 (Ed. 08/13)
                                   Page 5 of 31

                                        EXHIBIT 3
  Case 2:17-cv-05394-GGG-MBN Document 188-5 Filed 05/12/20 Page 9 of 65


      (a) The operation of machinery or equipment that is attached to, or part of, a land
            vehicle that would qualify under the definition of "mobile equipment" if it were
            not subject to a compulsory or financial               responsibility law or other motor
            vehicle insurance law in the state where it is licensed or principally garaged; or


      (b) the operation of any of the machinery or equipment listed in Paragraph f; (2)
            or f; (3) of the definition of "mobile equipment".


    (3) Liability assumed under any "assured contract" for the ownership, maintenance
          or use of aircraft.


  i. Mobile Equipment


     "Bodily injury" or "property damage" arising out of:


    (1) The transportation of "mobile equipment" by an "auto" owned or operated by or
          rented or loaned to any assured; or

    (2) The use of "mobile equipment" in, or while in practice for, or while being prepared
          for, any prearranged racing, speed, demolition, or stunting activity.


  j. War


     "Bodily injury" or "property damage", however caused, arising, directly or indirectly,
     indirectly, out of:


    (1) War, including undeclared or civil war;


    (2) Warlike action by a military force, including action in hindering or defending
           against an actual or expected attack, by any government, sovereign or other
          authority using military personnel or other agents; or

    (3) Insurrection, rebellion, revolution, usurped power, or action taken by governmental
          authority in hindering or defending against any of these.

  k. Damage To Property


     "Property damage" to:

    (1) Property you own, rent, or occupy, including any costs or expenses incurred by
          you,   or   any   other   person,    organization   or    entity,   for   repair,   replacement,
          enhancement,      restoration    or maintenance of such             property for any     reason,
          including prevention of injury to a person or damage to another's property;


    (2)    Premises you sell, give away or abandon, if the "property damage" arises out of
          any part of those premises;



NAVG-MGL01 (Ed. 08/13)
                                          Page 6 of 31

                                              EXHIBIT 3
  Case 2:17-cv-05394-GGG-MBN Document 188-5 Filed 05/12/20 Page 10 of 65


       (3) Property loaned to you;


       (4)   Personal property in the care, custody or control of the assured;


       (5) That particular part of real property on which you or any contractors or subcontractors
             working directly or indirectly on your behalf are performing operations, if the
             "property damage" arises out of those operations; or


       (6) That particular part of any property that must be restored, repaired or replaced
             because "your work" was incorrectly performed on it.

        Paragraphs        (1),   (3)   and   (4)    of   this   exclusion   do   not   apply   to   "property
        damage"      (other than damage by fire) to premises, including the contents of such
        premises,        rented to you for a period of seven or fewer consecutive days. A
        separate limit of        insurance applies to Damage To Premises Rented To You as
        described in Section III - Limits Of Insurance.

        Paragraph (2) of this exclusion does not apply if the premises are "your work" and
       were never occupied, rented or held for rental by you.


        Paragraphs (3), (4), (5) and (6) of this exclusion do not apply to liability assumed
        under a sidetrack agreement.


        Paragraph (6) of this exclusion does not apply to "property damage" included in the
        "products-completed operations hazard".

  I. Damage To Your Product


        "Property damage" to "your product" arising out of it or any part of it.

  m. Damage To Your Work


        "Property damage" to "your work" arising out of it or any part of it and included in
       the "products-completed operations hazard".

       This exclusion does not apply if the damaged work or the work out of which the
        damage arises was performed on your behalf by a subcontractor.

  n.    Damage To Impaired Property Or Property Not Physically Injured


        "Property damage" to "impaired property" or property that has not been physically
        injured, arising out of:

       (1) A defect, deficiency, inadequacy or dangerous condition in "your product" or "your
             work"; or


       (2) A delay or failure by you or anyone acting on your behalf to perform a contract or
             agreement in accordance with its terms.

NAVG-MGL01 (Ed. 08/13)
                                             Page 7 of 31

                                                   EXHIBIT 3
  Case 2:17-cv-05394-GGG-MBN Document 188-5 Filed 05/12/20 Page 11 of 65



    This exclusion does not apply to the loss of use of other property arising out of
     sudden and accidental physical injury to "your product" or "your work" after it has
     been put to its intended use.


  o. Recall Of Products, Work Or Impaired Property


     Damages claimed for any loss, cost or expense incurred by you or others for the
     loss of use, withdrawal, recall, inspection, repair, replacement, adjustment,      removal
     or disposal of:


    (1) "Your product";


    (2) "Your work"; or


    (3) "Impaired property";


     if such product, work, or property is withdrawn or recalled from the market or from
     use by any person         or organization because of a known        or suspected   defect,
     deficiency, inadequacy or dangerous condition in it.

  p. Personal And Advertising Injury


     "Bodily injury" arising out of "personal and advertising injury".

  q. Electronic Data


     Damages arising out of the loss of, loss of use of, damage to, corruption of, inability
    to access, or inability to manipulate electronic data.

     As used in this exclusion, electronic data means information, facts or programs
     stored as or on, created or used on, or transmitted to or from computer software,
     including   systems and     applications software,   hard   or floppy disks, CD-ROMS,
    tapes, drives, cells, data processing devices or any other media which are used
    with electronically controlled equipment.


  r. Distribution Of Material In Violation Of Statutes


     "Bodily injury" or "property damage" arising directly or indirectly out of any action or
     omission that violates or is alleged to violate:


    (1) The Telephone Consumer Protection Act (TCPA), including any amendment of
       or addition to such law; or


    (2) The CAN-SPAM Act of 2003, including any amendment of or addition to such law;
       or




NAVG-MGL01 (Ed. 08/13)
                                     Page 8 of 31

                                       EXHIBIT 3
  Case 2:17-cv-05394-GGG-MBN Document 188-5 Filed 05/12/20 Page 12 of 65


    (3)   Any statute, ordinance or regulation, other than the TCPA or CAN-SPAM Act of
          2003,   that   prohibits   or   limits   the   sending,   transmitting,   communicating   or
          distribution of material or information.


  Exclusions c. through r. do not apply to damage by fire to premises while rented to you
  or temporarily occupied by you with permission of the owner. A separate limit of
  insurance applies to this coverage as described in Section III - Limits Of Insurance.

COVERAGE B PERSONAL AND ADVERTISING INJURY LIABILITY


1. Insuring Agreement


  a. We will pay those sums that the assured becomes legally obligated to pay as
     damages because of "personal and advertising injury" to which this insurance
      applies. We will have the right and duty to defend the assured against any "suit"
      seeking those damages. However, we will have no duty to defend the assured
      against any "suit" seeking damages tor "personal and advertising injury" to which
     this insurance does not apply. We may, at our discretion, investigate any offense
      and settle any claim or "suit" that may result. But:

    (1) The amount we will pay for damages is limited as described in Section III -
          Limits Of Insurance; and


    (2) Our right and duty to defend end when we have used up the applicable limit of
          insurance in the payment of judgments or settlements under Coverages A or B
          or medical expenses under Coverage C.


     No other obligation or liability to pay sums or perform acts or services is covered
     unless explicitly provided for under Supplementary Payments - Coverages A and
     B.


  b. This insurance applies to "personal and advertising injury" caused by an offense
     arising out of your business but only if the offense was committed in the             "coverage
     territory" during the policy period.


2. Exclusions


  This insurance does not apply to:


  a. Knowing Violation Of Rights Of Another


     "Personal and advertising injury" caused by or at the direction of the assured with
     the knowledge that the act would violate the rights of another and would inflict
     "personal and advertising injury".

  b. Material Published With Knowledge Of Falsity




NAVG-MGL01 (Ed. 08/13)
                                          Page 9 of 31

                                            EXHIBIT 3
  Case 2:17-cv-05394-GGG-MBN Document 188-5 Filed 05/12/20 Page 13 of 65


     "Personal and advertising injury" arising out of oral or written publication of material,
     if done by or at the direction of the assured with knowledge of its falsity.


  c. Material Published Prior To Policy Period

     "Personal and advertising injury" arising out of oral or written publication of material
     whose first publication took place before the beginning of the policy period.



  d. Criminal Acts


     "Personal and advertising injury" arising out of a criminal act committed by or at the
     direction of the assured.


  e. Contractual Liability

     "Personal and advertising injury" for which the assured has assumed liability in a
     contract or agreement. This exclusion does not apply to liability for damages that
     the assured would have in the absence of the contract or agreement.

  f. Breach Of Contract


     "Personal and advertising injury" arising out of a breach of contract, except an
     implied contract to use another's advertising idea in your "advertisement".

  g. Quality Or Performance Of Goods - Failure To Conform To Statements


     "Personal and advertising injury" arising out of the failure of goods, products or
     services to conform with any statement of quality or performance made in your
     "advertisement".

  h. Wrong Description Of Prices


     "Personal and advertising injury" arising out of the wrong description of the price of
     goods, products or services stated in your "advertisement".

  i. infringement Of Copyright, Patent, Trademark Or Trade Secret


     "Personal and advertising injury" arising out of the infringement of copyright, patent,
     trademark, trade secret or other intellectual property rights. Under this      exclusion,
     such other intellectual property rights do not include the use of another's advertising
     idea in your "advertisement".
     However, this exclusion does not apply to infringement, in your "advertisement", of
     copyright, trade dress or slogan.

  j. Assureds In Media And Internet Type Businesses


     "Personal and advertising injury" committed by an assured whose business is:
NAVG-MGL01 (Ed. 08/13)
                                     Page 10 of 31

                                        EXHIBIT 3
  Case 2:17-cv-05394-GGG-MBN Document 188-5 Filed 05/12/20 Page 14 of 65



     (1) Advertising, broadcasting, publishing or telecasting;


     (2) Designing or determining content of web-sites for others; or


     (3) An Internet search, access, content or service provider.


     However, this exclusion does not apply to Paragraphs 1 4. a., b. and c. of "personal
     and advertising injury" under the Definitions Section.

     For the purposes of this exclusion, the placing of frames, borders or links, or
     advertising, for you or others anywhere on the Internet, is not by itself, considered
     the business of advertising, broadcasting, publishing or telecasting.

  k. Electronic Chat rooms Or Bulletin Boards


     "Personal and advertising injury" arising out of an electronic chat room or bulletin
     board the assured hosts, owns, or over which the assured exercises control.

  I. Unauthorized Use Of Another's Name Or Product


     "Personal and advertising injury" arising out of the unauthorized use of another's
     name or product in your e-mail address, domain name or metatag, or any other
     similar tactics to mislead another's potential customers.


  m. Pollution


     "Personal and advertising injury" arising out of the actual, alleged or threatened
     discharge, dispersal, seepage, migration, release or escape of "pollutants" at any
     time.

  n. Pollution-Related


     Any loss, cost or expense arising out of any:


    (1 )   Request, demand, order or statutory or regulatory requirement that any assured
           or others test for, monitor, clean up, remove, contain, treat, detoxify or neutralize,
           or in any way respond to, or assess the effects of, "pollutants"; or


    (2) Claim or "suit" by or on behalf of a governmental authority for damages because of
           testing for, monitoring, cleaning up, removing, containing, treating, detoxifying or
           or neutralizing, or in any way responding to, or assessing the effects of, "pollutants".



  o. War


     "Personal and advertising injury", however caused, arising, directly or indirectly, out
     of:

NAVG-MGL01 (Ed. 08/13)
                                       Page 11 of 31

                                          EXHIBIT 3
  Case 2:17-cv-05394-GGG-MBN Document 188-5 Filed 05/12/20 Page 15 of 65



    (1) War, including undeclared or civil war;


    (2) Warlike action by a military force, including action in hindering or defending against
       an actual or expected attack, by any government, sovereign or other authority using
       military personnel or other agents; or


    (3) Insurrection, rebellion, revolution, usurped power, or action taken by governmental
        authority in hindering or defending against any of these.


  p. Distribution Of Material In Violation Of Statutes


     "Personal and advertising injury" arising directly or indirectly out of any action or
     omission that violates or is alleged to violate:


    (1) The Telephone Consumer Protection Act (TCPA), including any amendment of
       or addition to such law; or


    (2) The CAN-SPAM Act of 2003, including any amendment of or addition to such
       law; or


    (3) Any statute, ordinance or regulation, other than the TCPA or CAN-SPAM Act of
       2003, that prohibits or limits the sending, transmitting, communicating or
       distribution of material or information.


COVERAGE C MEDICAL PAYMENTS


1. Insuring Agreement


  a. We will pay medical expenses as described below for "bodily injury" caused by an
     accident:


    (1) On premises you own or rent;

    (2) On ways next to premises you own or rent; or


    (3) Because of your operations;


     provided that:


       (a) The accident takes place in the "coverage territory" and during the policy
          period;


       (b) The expenses are incurred and reported to us within one year of the date of
          the accident; and


       (c) The injured person submits to examination, at our expense, by physicians of
          our choice as often as we reasonably require.

NAVG-MGL01 (Ed. 08/13)
                                     Page 12 of 31

                                        EXHIBIT 3
     Case 2:17-cv-05394-GGG-MBN Document 188-5 Filed 05/12/20 Page 16 of 65



     b. We will make these payments regardless of fault. These payments will not exceed
        the applicable limit of insurance. We will pay reasonable expenses for:

       (1)   First aid administered at the time of an accident;


       (2)   Necessary medical, surgical, x-ray and dental services, including prosthetic
             devices; and

       (3) Necessary ambulance, hospital, professional nursing and funeral services.


2.   Exclusions


     We will not pay expenses for "bodily injury":


     a. Any Assured


        To any assured, except "volunteer workers".


     b. Hired Person


        To a person hired to do work for or on behalf of any assured or a tenant of any
        assured.


     c. Injury On Normally Occupied Premises


        To a person injured on that part of premises you own or rent that the person
        normally occupies.


     d. Workers' Compensation And Similar Laws


        To a person, whether or not an "employee" of any assured, if benefits for the "bodily
        injury"    are   payable   or   must   be provided   under   a   Workers'   Compensation   or
        disability benefits law or a similar law, including the United States Longshore and
        Harbor Workers' Compensation Act, or any superseding or amended provisions
        thereof.

     e. Athletics Activities


        To a person injured while practicing, instructing or participating in any physical
        exercises or games, sports, or athletic contests.

     f. Products-Completed Operations Hazard


        Included within the "products-completed operations hazard".

     g. Coverage A Exclusions


NAVG-MGL01 (Ed. 08/13)
                                          Page 13 of 31

                                               EXHIBIT 3
  Case 2:17-cv-05394-GGG-MBN Document 188-5 Filed 05/12/20 Page 17 of 65


       Excluded under Coverage A.


SUPPLEMENTARY PAYMENTS - COVERAGES A AND B


1 . We will pay, with respect to any claim we investigate or settle, or any "suit" against an
   assured we defend:


  a. All expenses we incur.


  b. Up to $250 for cost of bail bonds required because of accidents or traffic law violations
      arising out of the use of any vehicle to which the Bodily Injury Liability Coverage applies.
       We do not have to furnish these bonds.


  c. The cost of bonds to release attachments, but only for bond amounts within the
     applicable limit of insurance. We do not have to furnish these bonds.


  d. All reasonable expenses incurred by the assured at our request to assist us in the
       investigation or defense of the claim or "suit", including actual loss of earnings up
       to $250 a day because of time off from work.


  e. All court costs taxed against the assured in the "suit". However, these payments do
       not include attorneys' fees or attorneys' expenses taxed against the assured.

  f. Prejudgment interest awarded against the assured on that part of the judgment we
       pay. If we make an offer to pay the applicable limit of insurance, we will not pay
       any prejudgment interest based on that period of time after the offer.


  g. All interest on the full amount of any judgment that accrues after entry of the judgment
       and before we have paid, offered to pay, or deposited in court the part of the judgment
       the judgment that is within the applicable limit of insurance.


  These payments will not reduce the limits of insurance.


2. If we defend an assured against a "suit" and an indemnitee of the assured is also named
   as a party to the "suit", we will defend that indemnitee if all of the following conditions
   are met:


  a. The "suit" against the indemnitee seeks damages for which the assured has assumed
      the liability of the indemnitee in a contract or agreement that is an "assured
       contract";


  b. This insurance applies to such liability assumed by the assured;


  c.   The obligation to defend, or the cost of the defense of, that indemnitee, has also been
       assumed by the assured in the same "assured contract";




NAVG-MGL01 (Ed. 08/13)
                                     Page 14 of 31

                                        EXHIBIT 3
  Case 2:17-cv-05394-GGG-MBN Document 188-5 Filed 05/12/20 Page 18 of 65


  d. The allegations in the "suit" and the information we know about the "occurrence"
      are such that no conflict appears to exist between the interests of the assured and
      the interests of the indemnitee;


  e. The indemnitee and the assured ask us to conduct and control the defense of that
      indemnitee against such "suit" and agree that we can assign the same counsel to
      defend the assured and the indemnitee; and

  f. The indemnitee:


    (1) Agrees in writing to:


          (a) Cooperate with us in the investigation, settlement or defense of the "suit";


          (b) Immediately send us copies of any demands, notices, summonses or legal
                papers received in connection with the "suit";


          (c)    Notify any other insurer whose coverage is available to the indemnitee; and


          (d) Cooperate with us with respect to coordinating other applicable insurance
              available to the indemnitee; and


    (2)    Provides us with written authorization to:


          (a) Obtain records and other information related to the "suit"; and conduct and
                control the defense of the indemnitee in such "suit".

  So long as the above conditions are met, attorneys' fees incurred by us in the defense
  of that indemnitee, necessary litigation expenses incurred by us and                      necessary
  litigation     expenses    incurred   by the   indemnitee    at   our   request will   be paid      as
  Supplementary         Payments.    Notwithstanding the      provisions    of Paragraph    2.b.(2)   of
  Section I - Coverage A - Bodily Injury And Property Damage Liability, such                payments
  will not be deemed to be damages for "bodily injury" and "property               damage" and will
  not reduce the limits of insurance.

  Our obligation to defend an assured's indemnitee and to pay for attorneys' fees and
  necessary litigation expenses as Supplementary Payments ends when we have used
  up the applicable limit of insurance in the payment of judgments or settlements or the
  conditions set forth above, or the terms of the agreement described in Paragraph f.
  above, are no longer met.



SECTION II - WHO IS AN ASSURED


1 . If you are designated in the Declarations as:


  a. An individual, you and your spouse are assureds, but only with respect to the
      conduct of a business of which you are the sole owner.

NAVG-MGL01 (Ed. 08/13)
                                        Page 15 of 31

                                           EXHIBIT 3
  Case 2:17-cv-05394-GGG-MBN Document 188-5 Filed 05/12/20 Page 19 of 65



  b. A partnership or joint venture, you are an assured. Your members, your partners,
     and their spouses are also assureds, but only with respect to the conduct of your
     business.


  c. A limited liability company, you are an assured. Your members are also assureds,
     but only with respect to the conduct of your business. Your managers are
     assureds, but only with respect to their duties as your managers.


  d. An organization other than a partnership, joint venture or limited liability company,
     you are an assured. Your "executive officers" and directors are assureds, but only
     with respect to their duties as your officers or directors. Your stockholders are also
     assureds, but only with respect to their liability as stockholders.


  e. A trust, you are an assured. Your trustees are also assureds, but only with respect
     to their duties as trustees.

2. Each of the following is also an assured:


a. Your "volunteer workers" only while performing duties related to the conduct of your
   business, or your "employees", other than either your "executive officers" (if you are
  an organization other than a partnership, joint venture or limited liability company) or
  your managers (if you are a limited liability company), but only for acts within the
  scope of their employment by you or while performing duties related to the conduct of
  your business. However, none of these "employees" or "volunteer workers" are
  assureds for:


    (1 ) "Bodily injury" or "personal and advertising injury":


       (a) To you, to your partners or members (if you are a partnership or joint venture),
           to your members (if you are a limited liability company), to a co-"employee"
           while in the course of his or her employment or performing duties related to
           the conduct of your business, or to your other "volunteer workers" while
           performing duties related to the conduct of your business;


       (b) To the spouse, child, parent, brother or sister of that co-"employee" or "volunteer
           worker" as a consequence of Paragraph (1)(a) above;


       (c) For which there is any obligation to share damages with or repay someone else
           who must pay damages because of the injury described in Paragraphs (1)(a) or
           (b) above; or


       (d) Arising out of his or her providing or failing to provide professional health care
           services.


    (2) "Property damage" to property:


       (a) Owned, occupied or used by,

NAVG-MGL01 (Ed. 08/13)
                                    Page 16 of 31

                                       EXHIBIT 3
  Case 2:17-cv-05394-GGG-MBN Document 188-5 Filed 05/12/20 Page 20 of 65



          (b) Rented to, in the care, custody or control of, or over which physical control is
                being exercised for any purpose by you, any of your "employees", "volunteer
              workers", any partner or member (if you are a partnership or joint venture), or
                any member (if you are a limited liability company).


  b. Any person (other than your "employee" or "volunteer worker"), or any organization
       while acting as your real estate manager.


  c. Any person or organization having proper temporary custody of your property if you
       die, but only:

       (1 ) With respect to liability arising out of the maintenance or use of that property;
          and


       (2) Until your legal representative has been appointed.


  d. Your legal representative if you die, but only with respect to duties as such. That
        representative will have all your rights and duties under this Coverage Part.


3. Any organization you newly acquire or form, other than a partnership, joint venture or
   limited liability company, and over which you maintain ownership or majority interest,
   will qualify as a Named Assured if there is no other similar insurance available to
   that organization. However:


  a.    Coverage under this provision is afforded only until the 90th day after you acquire
        or form the organization or the end of the policy period, whichever is earlier;


  b.    Coverage A does not apply to "bodily injury" or "property damage" that occurred
        before you acquired or formed the organization; and


  c.    Coverage B does not apply to "personal and advertising injury" arising out of an
        offense committed before you acquired or formed the organization.


No person or organization is an assured with respect to the conduct of any current or
past partnership, joint venture or limited liability company that is not shown as a Named
Assured in the Declarations.

SECTION III - LIMITS OF INSURANCE


1 . The Limits of Insurance shown in the Declarations and the rules below fix the most
   we will pay regardless of the number of:


  a. Assureds;


  b. Claims made or "suits" brought; or

  c.    Persons or organizations making claims or bringing "suits".

NAVG-MGL01 (Ed. 08/13)
                                       Page 17 of 31

                                          EXHIBIT 3
  Case 2:17-cv-05394-GGG-MBN Document 188-5 Filed 05/12/20 Page 21 of 65



  d. Watercraft involved.


2. The General Aggregate Limit is the most we will pay for the sum of:


  a. Medical expenses under Coverage C;

  b. Damages under Coverage A, except damages because of "bodily injury" or "property
     damage" included in the "products-completed operations hazard"; and


  c. Damages under Coverage B;

  d. and Damages under Coverage A including one or more Marine Liabilities Extensions.



3. The Products-Completed Operations Aggregate Limit is the most we will pay under
    Coverage A for damages because of "bodily injury" and "property damage" included
   in the "products-completed operations hazard".


4. Subject to Paragraph 2. above, the Personal and Advertising Injury Limit is the most
   we will pay under Coverage B for the sum of all damages because of all "personal
   and advertising injury" sustained by any one person or organization.


5. Subject to Paragraph 2. or 3. above, whichever applies, the Each Occurrence Limit is
   the most we will pay for the sum of:


  a. Damages under Coverage A; and


  b. Medical expenses under Coverage C


  because    of   all   "bodily   injury"   and   "property   damage"   arising   out   of   any    one
  "occurrence".


6. Subject to Paragraph 5. above, the Damage To Premises Rented To You Limit is the
   most we will pay under Coverage A for damages because of "property damage" to
   any one premises, while rented to you, or in the case of damage by fire, while rented
   to you or temporarily occupied by you with permission of the owner.

7. Subject to Paragraph 5. above, the Medical Expense Limit is the most we will pay under
   Coverage C for all medical expenses because of "bodily injury" sustained by any one
   person.



The Limits of Insurance of this policy apply separately to each consecutive annual period
and to any remaining period of less than 12 months, starting with the beginning                    of the
policy period shown       in the Declarations, unless the policy period is extended after
issuance for an additional period of less than 12 months. In that case, the additional
period will be deemed part of the last preceding period for purposes of determining the
Limits of Insurance.

NAVG-MGL01 (Ed. 08/13)
                                        Page 18 of 31

                                            EXHIBIT 3
  Case 2:17-cv-05394-GGG-MBN Document 188-5 Filed 05/12/20 Page 22 of 65



SECTION IV -CONDITIONS


1 . Bankruptcy


  Bankruptcy or insolvency of the assured or of the assured's estate will not relieve us
  of our obligations under this policy.

2. Duties In The Event Of Occurrence, Offense, Claim Or Suit


  a. You must see to it that we are notified as soon as practicable of an "occurrence" or
      an offense which may result in a claim. To the extent possible,           notice should
      include:

    (1 )   How, when and where the "occurrence" or offense took place;


    (2) The names and addresses of any injured persons and witnesses; and


    (3) The nature and location of any injury or damage arising out of the "occurrence"
           or offense.


  b. If a claim is made or "suit" is brought against any assured, you must:

    (1)    Immediately record the specifics of the claim or "suit" and the date received;
           and

    (2)    Notify us as soon as practicable.


     You must see to it that we receive written notice of the claim or "suit" as soon as
     practicable.


  c. You and any other involved assured must:


    (1) Immediately send us copies of any demands, notices, summonses or legal papers
           received in connection with the claim or "suit";


    (2) Authorize us to obtain records and other information;


    (3) Cooperate with us in the investigation or settlement of the claim or defense against
        the "suit"; and


    (4) Assist us, upon our request, in the enforcement of any right against any person
           or organization which may be liable to the assured because of injury or damage
           to which this insurance may also apply.


  d. No assured will, except at that assured's own cost, voluntarily make a payment,
     assume any obligation, or incur any expense, other than for first aid, without our
     consent.

NAVG-MGL01 (Ed. 08/13)
                                      Page 19 of 31

                                          EXHIBIT 3
  Case 2:17-cv-05394-GGG-MBN Document 188-5 Filed 05/12/20 Page 23 of 65



3. Legal Action Against Us


  No person or organization has a right under this policy:


  a. To join us as a party or otherwise bring us into a "suit" asking for damages from an
      assured; or


  b. To sue us on this Coverage Part unless all of its terms have been fully complied
     with.


  A person or organization may sue us to recover on an agreed settlement or on a final
  judgment against an assured; but we will not be liable for damages that are not
  payable under the terms of this policy or that are in excess of the applicable limit of
  insurance. An agreed settlement means a settlement and release of liability signed by
  us, the assured and the claimant or the claimant's legal representative.

4. Other Insurance


  If other valid and collectible insurance is available to the assured for a loss we cover
  under Coverages A or B of this policy, our obligations are limited as follows:


  a. Primary Insurance


     This insurance is primary except when Paragraph b. below applies. If this insurance
     is primary, our obligations are not affected unless any of the other insurance is also
     primary. Then, we will share with all that other insurance by the      method described
     in Paragraph c. below.


  b. Excess Insurance


    (1) This insurance is excess over:


       (a) Any of the other insurance, whether primary, excess, contingent or on any
             other basis:


             (i) That is Fire, Extended Coverage, Builder's Risk, Installation Risk or similar
                coverage for "your work";


             (ii) That is Fire insurance for premises rented to you or temporarily occupied by
                  you with permission of the owner;


             (iii) That is insurance purchased by you to cover your liability as a tenant for
                   "property damage" to premises rented to you or temporarily occupied by
                you with permission of the owner; or




NAVG-MGL01 (Ed. 08/13)
                                     Page 20 of 31

                                        EXHIBIT 3
  Case 2:17-cv-05394-GGG-MBN Document 188-5 Filed 05/12/20 Page 24 of 65


             (iv) If the loss arises out of the maintenance or use of aircraft, "autos" or
                    watercraft to the extent not subject to Exclusion g. and h. of Section I -
                    Coverage A - Bodily Injury And Property Damage Liability.

          (b) Any other primary insurance available to you covering liability for damages
             arising out of the premises or operations, or the products and completed
             operations, for which you have been added as an additional assured by
             attachment of an endorsement.

    (2) When this insurance is excess, we will have no duty under Coverages A or B to
        defend the assured against any "suit" if any other insurer has a duty to defend
          the assured against that "suit". If no other insurer defends, we will undertake to
          do so, but we will be entitled to the assured's rights against all those other
          insurers.

    (3) When this insurance is excess over other insurance, we will pay only our share
        of the amount of the loss, if any, that exceeds the sum of:


          (a) The total amount that all such other insurance would pay for the loss in the
             absence of this insurance; and


          (b) The total of all deductible and self-assured amounts under all that other
             insurance.

    (4)    We will share the remaining loss, if any, with any other insurance that is not
          described in this Excess Insurance provision and was not bought specifically to
          apply in excess of the Limits of Insurance shown in the Declarations of this
          policy.

  c. Method Of Sharing


     If all of the other insurance permits contribution by equal shares, we will follow this
     method also. Under this approach each insurer contributes equal amounts until it
     has paid its applicable limit of insurance or none of the loss remains, whichever
     comes first.

     If any of the other insurance does not permit contribution by equal shares, we will
     contribute by limits. Under this method, each insurer's share is based on the ratio
     of its applicable limit of insurance to the total applicable limits of insurance of all
     insurers.

5. Premium Audit


  a. We will compute all premiums for this policy in accordance with our rules and rates.




NAVG-MGL01 (Ed. 08/13)
                                      Page 21 of 31

                                         EXHIBIT 3
  Case 2:17-cv-05394-GGG-MBN Document 188-5 Filed 05/12/20 Page 25 of 65


  b. Premium shown in this policy as advance premium is a deposit premium only, unless
     otherwise noted as "flat" or "minimum". At the close of each audit period        we will
     compute the earned premium for that period and send notice to the first          Named
     Assured. The due date for audit and retrospective premiums is the date        shown as
     the due date on the bill. If the sum of the advance and audit premiums paid for the
     policy period is greater than the earned premium, we will return the       excess to the
     first Named Assured.

  c. Examination Of Your Books And Records


      (1 ) We may examine and audit your books and records as they relate to this
         policy at any time during the policy period and up to three years afterward.


      (2) The first Named Assured must keep records of the information we need for
         premium computation, and send us copies at such times as we may request.


6. Representations


  By accepting this policy, you agree:


  a. The statements in the Declarations are accurate and complete;


  b. Those statements are based upon representations you made to us; and


  c. We have issued this policy in reliance upon your representations.


7. Separation Of Assureds


  Except with respect to the Limits of Insurance, and any rights or duties specifically
  assigned in this policy to the first Named Assured, this insurance applies:


  a. As if each Named Assured were the only Named Assured; and


  b. Separately to each assured against whom claim is made or "suit" is brought.


8. Transfer Of Rights Of Recovery Against Others To Us


  If the assured has rights to recover all or part of any payment we have made under
  this policy, those rights are transferred to us. The assured must do nothing after loss
  to impair them. At our request, the assured will bring "suit" or transfer those rights to
  us and help us enforce them.

9. When We Do Not Renew


  If we decide not to renew this policy, we will mail or deliver to the first Named   Assured
  shown in the Declarations written notice of the nonrenewal not less than 30 days
  before the expiration date.


NAVG-MGL01 (Ed. 08/13)
                                   Page 22 of 31

                                      EXHIBIT 3
  Case 2:17-cv-05394-GGG-MBN Document 188-5 Filed 05/12/20 Page 26 of 65


  If notice is mailed, proof of mailing will be sufficient proof of notice.


10. Cancellation


   a. The first Named Assured shown in the Declarations may cancel this policy by
           mailing or delivering to us advance written notice of cancellation.


   b. We may cancel this policy by mailing or delivering to the first Named Assured
           written notice of cancellation at least:


           (1)10 days before the effective date of cancellation if we cancel for
               nonpayment of premium; or


           (2) 30 days before the effective date of cancellation if we cancel for any other
               reason.



   c. We will mail or deliver our notice to the first Named Assured's last mailing
           address known to us.

   d. Notice of cancellation will state the effective date of cancellation. The policy
           period will end on that date.


   e. If this policy is cancelled, we will send the first Named Assured any premium refund
        due. If we cancel, the refund will be pro rata. If the first Named Assured cancels,
           the refund may be less than pro rata. The cancellation will be effective even if
        we have not made or offered a refund.

   f.   If notice is mailed, proof of mailing will be sufficient proof of notice.


11. Changes


   This policy contains all the agreements between you and us concerning the
   insurance afforded. The first Named Assured shown in the Declarations is
   authorized to make changes in the terms of this policy with our consent. This policy's
   terms can be amended or waived only by endorsement issued by us and made a
   part of this policy.

12. In Rem


   Any claim, otherwise covered by this policy, shall be considered covered thereby
   even though asserted by an action "In Rem" instead of an action "In Personam".


13. Inspections And Surveys


   a. We have the right to:

           (1) Make inspections and surveys at any time;



NAVG-MGL01 (Ed. 08/13)
                                      Page 23 of 31

                                         EXHIBIT 3
  Case 2:17-cv-05394-GGG-MBN Document 188-5 Filed 05/12/20 Page 27 of 65


           (2) Give you reports on the conditions we find; and


           (3) Recommend changes.


   b.   We are not obligated to make any inspections, surveys, reports or
        recommendations and any such actions we do undertake relate only to
        insurability and the premiums to be charged. We do not make safety inspections.
        We do not undertake to perform the duty of any person or organization to provide
        for the health or safety of workers or the public. And we do not warrant that
        conditions:

           (1) Are safe or healthful; or


           (2) Comply with laws, regulations, codes or standards.


   c.   Paragraphs 1 . and 2. of this condition apply not only to us, but also to any rating,
        advisory, rate service or similar organization which makes insurance inspections,
        surveys, reports or recommendations.

   d. Paragraph 2. of this condition does not apply to any inspections, surveys, reports
        or recommendations we may make relative to certification, under state or
        municipal statutes, ordinances or regulations, of boilers, pressure vessels or
        elevators.


14. Premiums


   The first Named Assured shown in the Declarations:


   a.   Is responsible for the payment of all premiums; and


   b.   Will be the payee for any return premiums we pay.


15. Transfer Of Your Rights And Duties Under This Policy


   Your rights and duties under this policy may not be transferred without our written
   consent except in the case of death of an individual Named Assured.

   if you die, your rights and duties will be transferred to your legal representative but
   only while acting within the scope of duties as your legal representative. Until your
   legal representative is appointed, anyone having proper temporary custody of your
   property will have your rights and duties but only with respect to that property.

SECTION V - DEFINITIONS


1 . "Advertisement" means a notice that is broadcast or published to the general public or
   specific market segments about your goods, products or services for the purpose of
   attracting customers or supporters. For the purposes of this definition:


NAVG-MGL01 (Ed. 08/13)
                                     Page 24 of 31

                                           EXHIBIT 3
  Case 2:17-cv-05394-GGG-MBN Document 188-5 Filed 05/12/20 Page 28 of 65


  a. Notices that are published include material placed on the Internet or on similar
     electronic means of communication; and


  b. Regarding web-sites, only that part of a web-site that is about your goods, products
     or services for the purposes of attracting customers or supporters is considered an
     advertisement.


2. "Assured contract" means:


  a. A contract for a lease of premises. However, that portion of the contract for a lease
     of premises that indemnifies any person or organization for damage by fire to
     premises while rented to you or temporarily occupied by you with permission of the
     owner is not an "assured contract";


  b. A sidetrack agreement;


  c. Any easement or license agreement, except in connection with construction or
     demolition operations on or within 50 feet of a railroad;


  d. An obligation, as required by ordinance, to indemnify a municipality, except in
     connection with work for a municipality;


  e. An elevator maintenance agreement;

   f. That part of any other contract or agreement pertaining to your business (including
     an    indemnification   of a   municipality   in   connection with   work   performed   for a
     municipality) under which you assume the tort liability of another party to pay for
     "bodily injury" or "property damage" to a third person or organization. Tort liability
     means a liability that would be imposed by law in the absence of any contract or
     agreement.


     Paragraph f. does not include that part of any contract or agreement:


    (1) That indemnifies a railroad for "bodily injury" or "property damage" arising out of
          construction or demolition operations, within 50 feet of any railroad property and
          affecting any railroad bridge or trestle, tracks, road-beds, tunnel, underpass or
          crossing;


    (2) That indemnifies an architect, engineer or surveyor for injury or damage arising
          out of:


       (a) Preparing, approving, or failing to prepare or approve, maps, shop drawings,
             opinions, reports, surveys, field orders, change orders or drawings and
             specifications; or


       (b) Giving directions or instructions, or failing to give them, if that is the primary
             cause of the injury or damage; or



NAVG-MGL01 (Ed. 08/13)
                                      Page 25 of 31

                                         EXHIBIT 3
  Case 2:17-cv-05394-GGG-MBN Document 188-5 Filed 05/12/20 Page 29 of 65


    (3) Under which the assured, if an architect, engineer or surveyor, assumes liability
        for an injury or damage arising out of the assured's rendering or failure to render
        professional services, including those listed in (2) above and supervisory, inspection,
        architectural or engineering activities.


3. "Auto" means:


  a. A land motor vehicle, trailer or semitrailer designed for travel on public roads, including
      any attached machinery or equipment; or


  b. Any other land vehicle that is subject to a compulsory or financial responsibility law
      or other motor vehicle insurance law in the state where it is licensed or principally
      garaged.


   However, "auto" does not include "mobile equipment".


  "Bodily injury"    means bodily       injury, sickness    or disease sustained     by a person,
   including death resulting from any of these at any time.


4. "Coverage territory" means:

  With respect to operations of the assured, anywhere in the world, provided that claim
   is made or "suit" is brought within the United States of America, its territories or
  possessions, Puerto Rico or Canada;

5. "Personal and advertising injury" offenses that take place through the Internet or similar
   electronic means of communication provided the insured's responsibility to            pay
  damages     is determined    in   a    "suit"   on the   merits,   in the territory described   in
   Paragraph a. above or in a settlement we agree to.


6. "Employee" includes a "leased worker". "Employee" does not include a "temporary
  worker".


7. "Executive officer" means a person holding any of the officer positions created by your
  charter, constitution, by-laws or any other similar governing document.


8. "Hostile fire" means one which becomes uncontrollable or breaks out from where it was
   intended to be.


9. "Impaired property" means tangible property, other than "your product" or "your work",
  that cannot be used or is less useful because:


  a. It incorporates "your product" or "your work" that is known or thought to be defective,
     deficient, inadequate or dangerous; or


  b. You have failed to fulfill the terms of a contract or agreement;




NAVG-MGL01 (Ed. 08/13)
                                        Page 26 of 31

                                           EXHIBIT 3
  Case 2:17-cv-05394-GGG-MBN Document 188-5 Filed 05/12/20 Page 30 of 65


  if such property can be restored to use by the repair, replacement, adjustment or
  removal of "your product" or "your work" or your fulfilling the terms of the contract or
  agreement.


10. "Leased worker" means a person leased to you by a labor leasing firm under an
   agreement between you and the labor leasing firm, to perform duties related to the
   conduct of your business. "Leased worker" does not include a "temporary worker".

1 1 . "Loading or unloading" means the handling of property:


  a. After it is moved from the place where it is accepted for movement into or onto an
      aircraft, watercraft or "auto";


  b. While it is in or on an aircraft, watercraft or "auto"; or


  c. While it is being moved from an aircraft, watercraft or "auto" to the place where it is
     finally delivered;

  but "loading or unloading" does not include the movement of property by means of a
  mechanical device, other than a hand truck, that is not attached to the aircraft,
  watercraft or "auto".

12. "Mobile equipment" means any of the following types of land vehicles, including any
    attached machinery or equipment:


  a. Bulldozers, farm machinery, forklifts and other vehicles designed for use principally
      off public roads;


  b. Vehicles maintained for use solely on or next to premises you own or rent;


  c. Vehicles that travel on crawler treads;


  d. Vehicles, whether self-propelled or not, maintained primarily to provide mobility to
      permanently mounted:


    (1)   Power cranes, shovels, loaders, diggers or drills; or


    (2) Road construction or resurfacing equipment such as graders, scrapers or rollers,



  e. Vehicles not described in Paragraph a., b., c. or d. above that are not self- propelled
      and are maintained primarily to provide mobility to permanently attached equipment
      of the following types:


    (1) Air compressors, pumps and generators, including spraying, welding, building
          cleaning, geophysical exploration, lighting and well servicing equipment; or


    (2) Cherry pickers and similar devices used to raise or lower workers;

NAVG-MGL01 (Ed. 08/13)
                                        Page 27 of 31

                                           EXHIBIT 3
  Case 2:17-cv-05394-GGG-MBN Document 188-5 Filed 05/12/20 Page 31 of 65



   f.    Vehicles not described in Paragraph a., b., c. or d. above maintained primarily for
         purposes other than the transportation of persons or cargo.

         However, self-propelled vehicles with the following types of permanently attached
         equipment are not "mobile equipment" but will be considered "autos":

        (1)    Equipment designed primarily for:


              (a) Snow removal;


              (b) Road maintenance, but not construction or resurfacing; or


              (c) Street cleaning;


        (2) Cherry pickers and similar devices mounted on automobile or truck chassis and
              used to raise or lower workers; and


        (3)    Air compressors, pumps and generators, including spraying, welding, building
              cleaning, geophysical exploration, lighting and well servicing equipment.


  However, "mobile equipment" does not include any land vehicles that are subject to a
  compulsory or financial responsibility law or other motor vehicle insurance law in the
  state where it is licensed or principally garaged. Land vehicles subject to a compulsory
  or financial responsibility law or other motor vehicle insurance law are            considered
  "autos".

13. "Occurrence" means an accident, including continuous or repeated exposure to
    substantially the same general harmful conditions.


14. "Personal and advertising injury" means injury, including consequential "bodily injury"
    injury", arising out of one or more of the following offenses:


  a. False arrest, detention or imprisonment;


  b. Malicious prosecution;


  c. The wrongful eviction from, wrongful entry into, or invasion of the right of private
         occupancy of a room, dwelling or premises that a person occupies, committed by
         or on behalf of its owner, landlord or lessor;


  d. Oral or written publication, in any manner, of material that slanders or libels a person
         or organization or disparages a person's or organization's goods, products or
         services;


  e. Oral or written publication, in any manner, of material that violates a person's right
         of privacy;



NAVG-MGL01 (Ed. 08/13)
                                        Page 28 of 31

                                           EXHIBIT 3
  Case 2:17-cv-05394-GGG-MBN Document 188-5 Filed 05/12/20 Page 32 of 65


  f.     The use of another's advertising idea in your "advertisement"; or


  g.     Infringing upon another's copyright, trade dress or slogan in your "advertisement".


1 5. "Pollutants" mean any solid, liquid, gaseous or thermal irritant or contaminant, including
       smoke, vapor, soot, fumes, acids, alkalis, chemicals and waste. Waste includes materials
       to be recycled, reconditioned or reclaimed.


16. "Products-completed operations hazard":


  a. Includes all "bodily injury" and "property damage" occurring away from premises you
        own or rent and arising out of "your product" or "your work" except:


        (1)    Products that are still in your physical possession; or


        (2) Work that has not yet been completed or abandoned. However, "your work" will
              be deemed completed at the earliest of the following times:


              (a) When all of the work called for in your contract has been completed.


              (b) When all of the work to be done at the job site has been completed if your
                   contract calls for work at more than one job site.


              (c) When that part of the work done at a job site has been put to its intended use
                  by any person or organization other than another contractor or subcontractor
                   working on the same project.


              Work that may need service, maintenance, correction, repair or replacement, but
              which is otherwise complete, will be treated as completed.


  b. Does not include "bodily injury" or "property damage" arising out of:

        (1 ) The transportation of property, unless the injury or damage arises out of a condition
              in or on a vehicle not owned or operated by you, and that condition was created by
              the "loading or unloading" of that vehicle by any assured;

        (2) The existence of tools, uninstalled equipment or abandoned or unused materials;
              or




        (3) Products or operations for which the classification, listed in the Declarations or in
              a policy schedule, states that products-completed operations are subject to the
              General Aggregate Limit.

17. "Property damage" means:




NAVG-MGL01 (Ed. 08/13)
                                           Page 29 of 31

                                              EXHIBIT 3
  Case 2:17-cv-05394-GGG-MBN Document 188-5 Filed 05/12/20 Page 33 of 65


  a. Physical injury to tangible property, including all resulting loss of use of that property.
     All such loss of use shall be deemed to occur at the time of the physical injury that
     caused it; or


  b. Loss of use of tangible property that is not physically injured. All such loss of use
     shall be deemed to occur at the time of the "occurrence" that caused it.


  For the purposes of this insurance, electronic data is not tangible property.


  As used in this definition, electronic data means information, facts or programs stored
  as or on, created or used on, or transmitted to or from computer software, including
  systems and applications software, hard or floppy disks, CD-ROMS, tapes, drives,
  cells, data processing devices or any other media which are used with electronically
  controlled equipment.

18. "Suit" means a civil proceeding in which damages because of "bodily injury", "property
    damage" or "personal and advertising injury" to which this insurance applies are alleged.
   "Suit" includes:


  a. An arbitration proceeding in which such damages are claimed and to which the assured
     must submit or does submit with our consent; or


  b. Any other alternative dispute resolution proceeding in which such damages are claimed
     claimed and to which the assured submits with our consent.

19. "Temporary worker" means a person who is furnished to you to substitute for a permanent
   "employee" on leave or to meet seasonal or short-term workload conditions.



20. "Volunteer worker" means a person who is not your "employee", and who donates his
   his or her work and acts at the direction of and within the scope of duties determined
   by you, and is not paid a fee, salary or other compensation by you or anyone else for
   their work performed for you.


21. "Your product":


  a. Means:


    (1) Any goods or products, other than real property, manufactured, sold, handled,
        distributed or disposed of by:


       (a) You;


       (b) Others trading under your name; or


       (c) A person or organization whose business or assets you have acquired; and




NAVG-MGL01 (Ed. 08/13)
                                    Page 30 of 31

                                         EXHIBIT 3
  Case 2:17-cv-05394-GGG-MBN Document 188-5 Filed 05/12/20 Page 34 of 65


    (2) Containers (other than vehicles), materials, parts or equipment furnished in connection
          connection with such goods or products.


  b. Includes:


    (1 ) Warranties or representations made at any time with respect to the fitness, quality,
          quality, durability, performance or use of "your product"; and

    (2) The providing of or failure to provide warnings or instructions.


   c. Does not include vending machines or other property rented to or located for the use
      of others but not sold.

22. "Your work":


  a. Means:

    (1 ) Work or operations performed by you or on your behalf; and


    (2)   Materials, parts or equipment furnished in connection with such work or operations.



  b. Includes:

    (1) Warranties or representations made at any time with respect to the fitness, quality,
          durability, performance or use of "your work", and


    (2) The providing of or failure to provide warnings or instructions.




NAVG-MGL01 (Ed. 08/13)
                                     Page 31 of 31

                                        EXHIBIT 3
  Case 2:17-cv-05394-GGG-MBN Document 188-5 Filed 05/12/20 Page 35 of 65




                                 SCHEDULE OF VESSELS




         Vessel Name                                  Details                 Insured Value
MISS PEGGY ANN                 Vessel Type: Crew Boat /Year Built: 1 989 /   USD 2,400,000
                               Maximum Crew: 4
GRANT                          Vessel Type: Crew Boat /Year Built: 1991 /    USD 2,400,000
                               Maximum Crew: 4
WILDCAT                        Vessel Type: Crew Boat /Year Built: 1 992 /   USD 3,000,000
                               Maximum Crew: 4
MR. MAG                        Vessel Type: Crew Boat /Year Built: 1 996 /   USD 3,21 8,000
                               Maximum Crew: 4
MASON G                        Vessel Type: Crew Boat /Year Built: 2004 /    USD 1 1 ,500,000
                               Maximum Crew: 6
MR LLOYD                       Vessel Type: Crew Boat /Year Built: 2004 /    USD 5,800,000
                               Maximum Crew: 4
RILEY CLAIRE                   Vessel Type: Crew Boat /Year Built: 201 4 /   USD 1 1 ,500,000
                               Maximum Crew: 6




Date of Issue:   January 30, 201 7




                                             NAVIGATORS
                                       Insuring A World In Motion®

                                           EXHIBIT 3
  Case 2:17-cv-05394-GGG-MBN Document 188-5 Filed 05/12/20 Page 36 of 65



  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY


            EMPLOYMENT-RELATED PRACTICES EXCLUSION


This endorsement modifies coverage provided under the following:
  MARINE GENERAL LIABILITY COVERAGE POLICY - NAVG-MGL01 (Ed. 08/13)




It is understood and agreed that this insurance shall not cover:

       "Bodily Injury" arising out of any refusal to employ, termination of employment,
       coercion,   demotion,     evaluation,       re-assignment,   discipline,   defamation,
       harassment, humiliation, discrimination or other employment-related practices,
       policies, acts or omissions or Consequential "bodily injury" as a result of the
       above.

       "Personal  2 .  .   arising out of any refusal to employ, termination of
       employment,    coercion,   demotion,   evaluation,   re-assignment,  discipline,
       defamation, harassment, humiliation, discrimination or other employment-related
       practices, policies, acts or omissions or Consequential "personal injury" as a
       result of the above.

This exclusion applies whether the insured may be held liable as an employer or in any
other capacity and to any obligation to share damages with or to repay someone else
who must pay damages because of injury.




        THIS EXCLUSION SHALL BE PARAMOUNT AND SHALL OVERRIDE ANYTHING
                CONTAINED IN THIS INSURANCE INCONSISTENT THEREWITH.


 ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.



NAVG-MGL02 (Ed. 08/13)

                                     Page 1 of 1

                                       EXHIBIT 3
     Case 2:17-cv-05394-GGG-MBN Document 188-5 Filed 05/12/20 Page 37 of 65

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY


                        POLLUTION LIMITATION ENDORSEMENT
                           (SUDDEN & ACCIDENTAL BASIS)

This endorsement modifies coverage provided under the following:
    MARINE GENERAL LIABILITY COVERAGE POLICY - NAVG-MGL01 (Ed. 08/13)




I.   Subparagraph f. Pollution of Paragraph 2. Exclusions of Coverage A (Section I) is
     deleted and replaced by the following:


      f.     Arising out of:


      (1) The actual, alleged or threatened discharge, dispersal, seepage, migration,
            release or escape of "pollutants", into or upon land, the atmosphere or any
            watercourse, water supply, reservoir or other body of water, whether accidental,
            fortuitous or intentional and whether or not damaging to the environment.


      (2)
            (a) Any request, demand or order that any assured or others test for, monitor,
               clean up, remove, contain, treat, detoxify or neutralize, or in any way respond
               to, or assess the effects of "pollutants"; or


            (b) Any claim or suit by or on behalf of a governmental authority for damages
               because of testing for, monitoring, cleaning up, removing, containing,
               treating, detoxifying or neutralizing, or in any way responding to or assessing
               the effect of "pollutants".


      As respects this exclusion, "pollutants" shall mean any solid, liquid, gaseous, or
      thermal irritant or contaminant including smoke, vapor, soot, fumes, acid, alkalis,
      chemicals, waste or other hazardous substance regardless of where found. Waste
      includes, but is not limited to, dredge spoils or any material to be recycled,
      reconditioned or reclaimed.


II. The above exclusion does not apply, however, provided that the assured
      establishes that all of the following conditions have been met:


      A. The discharge, dispersal, seepage, migration, release or escape was accidental
            and was neither expected nor intended by the assured; a discharge, dispersal,
            seepage, migration, release or escape shall not be considered unintended or
            unexpected unless caused by some intervening event neither foreseeable nor
            intended by the assured;


      B. The discharge, dispersal, seepage, migration, release or escape can be identified
            as commencing at a specific time and date during the term of this policy;




NAVG-MGL03 (Ed. 08/13)
                                         Page 1 of 2


                                             EXHIBIT 3
       Case 2:17-cv-05394-GGG-MBN Document 188-5 Filed 05/12/20 Page 38 of 65

       c. The discharge, dispersal, seepage, migration, release or escape became known
          to the assured within 72 hours after its commencement;

       D. The discharge, dispersal, seepage, migration, release or escape was reported in
          writing to us within 30 days anertiaving become known to the assured, and


       E. The discharge, dispersal, seepage, migration, release or escape did not result
          from the assured's intentional and willful violation of any government statute, rule
          or regulation.


III.    Nothinicj contained in this endorsement shall operate to provide any coverage with
        respec



       A. Loss of, damage to or loss of use of property directly or indirectly resulting from
          subsidence caused by subsurface operations of the assured;


       B. Removal of, loss of or damage to subsurface oil, gas or any other substance;


       C. Fines, penalties, punitive damages, exemplary damages, treble damages or any
          other damages resulting from the multiplication of compensatory damages;


       D. Any site or location used in whole or in part for the handling, processing,
          treatment, storage, disposal or dumping of any waste materials or substances or
          the transportation of any waste materials or substances.




            THIS EXCLUSION SHALL BE PARAMOUNT AND SHALL OVERRIDE ANYTHING
                   CONTAINED IN THIS INSURANCE INCONSISTENT THEREWITH.



 ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.



NAVG-MGL03 (Ed. 08/13)
                                       Page 2 of 2


                                          EXHIBIT 3
  Case 2:17-cv-05394-GGG-MBN Document 188-5 Filed 05/12/20 Page 39 of 65
  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY


                OIL POLLUTION CLAUSE DISCLAIMER (1990)

This endorsement modifies coverage provided under the following:
   MARINE GENERAL LIABILITY COVERAGE POLICY - NAVG-MGL01 (Ed. 08/13)




This insurance does not constitute evidence of financial responsibility under The Oil
Pollution Act of 1990 or any similar federal, state or local law, and it is a condition of this
insurance that it shall not 6e submitted to the United States Coast Guard or any other
federal, state or local agency as evidence of financial responsibility. We do not consent
to be guarantors.




         THIS EXCLUSION SHALL BE PARAMOUNT AND SHALL OVERRIDE ANYTHING

                CONTAINED IN THIS INSURANCE INCONSISTENT THEREWITH.



 ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.




NAVG-MGL04 (Ed. 08/13)
                                      Page 1 of 1




                                        EXHIBIT 3
  Case 2:17-cv-05394-GGG-MBN Document 188-5 Filed 05/12/20 Page 40 of 65



  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY



                PUNITIVE DAMAGES EXCLUSION (ABSOLUTE)


This endorsement modifies coverage provided under the following:
   MARINE GENERAL LIABILITY COVERAGE POLICY - NAVG-MGL01 (Ed. 08/13)




It is understood and agreed that this policy shall be free from any liability or expense for
fines, penalties, punitive or exemplary damages,      treble damage and/or any damages
resulting from the multiplication of compensatory damages, as well as any judgments
levied against the Insured intended to punish or make an example of the Insured or
others.




            THIS EXCLUSION SHALL BE PARAMOUNT AND SHALL OVERRIDE ANYTHING

                   CONTAINED IN THIS INSURANCE INCONSISTENT THEREWITH.



 ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.




NAVG-MGL05 (Ed. 08/13)

                                        Page 1 of 1


                                       EXHIBIT 3
      Case 2:17-cv-05394-GGG-MBN Document 188-5 Filed 05/12/20 Page 41 of 65
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY



                                  HOSTILE ACTS EXCLUSION

This endorsement modifies coverage provided under the following:
    MARINE GENERAL LIABILITY COVERAGE POLICY - NAVG-MGL01 (Ed. 08/13)




This insurance does not apply to any claim arising out of one or more of the following:


    A. capture, seizure, arrest, taking, restraint, detainment, confiscation, preemption, requisition or
       naturalization, or the consequences thereof, or any attempt threat, whether in time of peace or
       war and whether lawful or otherwise;


    B. any weapon of war employing atomic or nuclear fission and/or fusion or other reaction or
       radioactive force or matter, or by any mine bomb or torpedo;

    C. hostilities or warlike operations (whether there be a declaration of war or not), but the phrase
       "hostilities or warlike operations (whether there be a declaration of war or not)" shall not exclude
       collision or contact with Aircraft, rockets or similar missiles or with any fixed or floating object,
       stranding, heavy weather, fire or explosion unless caused directly (independently of the nature
       of the voyage or service which the watercraft concerned or in the case of a collision, any other
       vessel involved herein, is performing) by a hostile act by or against a belligerent power; for the
       purpose of the foregoing, power includes any authority maintaining naval, military or air forces
       in association with a power. In addition to the foregoing exclusions, this insurance shall not
       cover any loss, damage or expense to which a warlike act or the use of military or naval
       weapons is a contributing cause, whether or not the Assured's liability therefore is based on
       negligence or otherwise, and whether in time of peace or war. The embarkation, carriage and
       disembarkation of troops, combatants, or material of war, or the placement of the watercraft in
       jeopardy by an act or measure of war taken in the actual process of a military engagement, with
       or without the consent of the Assured, shall be considered a warlike act for the purpose of the
       Policy;

    D. the consequences of civil war, revolution, rebellion, insurrection, military or usurped power, the
       imposition of martial law, or civil strife arising therefrom, or piracy; or from any loss, damage or
       expense caused by or resulting directly or indirectly from the act or acts of one or more
       persons, whether or not agents of a sovereign power, carried out for political, ideological or
       terrorist purposes, and whether any loss, damage or expense resulting therefrom is accidental
       or intentional; malicious acts or vandalism, strikes, lockouts, political or labor disturbances, civil
       commotions, riots, or the acts of any person or persons taking part in such occurrence or
       disorder.




                   THIS EXCLUSION SHALL BE PARAMOUNT AND SHALL OVERRIDE ANYTHING

                         CONTAINED IN THIS INSURANCE INCONSISTENT THEREWITH.




       ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.

NAVG-MGL06 (Ed. 08/13)
                                                Page 1 of 1
                                               EXHIBIT 3
  Case 2:17-cv-05394-GGG-MBN Document 188-5 Filed 05/12/20 Page 42 of 65



  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY



   ECONOMIC SANCTIONS LIMITATION AND EXCLUSION CLAUSE


This endorsement modifies coverage provided under the following:
   MARINE GENERAL LIABILITY COVERAGE POLICY - NAVG-MGL01 (Ed. 08/13)




No (re)insurer shall be deemed to provide cover and no (re)insurer shall be liable to
pay any claim or provide any benefit hereunder to the extent that the provision of such
cover, payment of such claim or provision of such benefit would expose that (re)insurer
to any sanction, prohibition or restriction under United Nations resolutions or the trade
or economic sanctions, laws or regulations of the European Union, United Kingdom or
United States of America.


The United States of America trade or economic sanctions, laws or regulations shall
include, but not be limited to, those sanctions administered and enforced by the U.S.
Treasury Department's Office of Foreign Assets Control (OFAC) and sanctions that
may be imposed by the U.S. Department of State under the Comprehensive Iran
Sanctions, Accountability and Divestment Act of 2010 (CiSADA).




            THIS EXCLUSION SHALL BE PARAMOUNT AND SHALL OVERRIDE ANYTHING

                   CONTAINED IN THIS INSURANCE INCONSISTENT THEREWITH.


 ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.



NAVG-MGL07 (Ed. 08/13)

                                        Page 1 of 1


                                       EXHIBIT 3
   Case 2:17-cv-05394-GGG-MBN Document 188-5 Filed 05/12/20 Page 43 of 65



  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY



                    HEALTH HAZARD EXCLUSION (SPECIFIC)


This endorsement modifies coverage provided under the following:
     MARINE GENERAL LIABILITY COVERAGE POLICY - NAVG-MGL01 (Ed. 08/13)




This insurance does not apply to any liability for, or any loss, damage, injury or expense directly
or indirectly caused by or arising out of: asbestos; tobacco; coal dust; polychlorinated biphenyis;
silica; silicosis; benzene; lead; talc; dioxin; mold; pesticides or herbicides; electromagnetic
fields;   pharmaceutical   or   medical   drugs/products/substances/devices;     or   any   substance
containing such material or any derivative thereof. This insurance does not apply to any liability
for, or any loss, damage, injury or expense due to hearing loss or damage; human immune virus
or acquired immune deficiency syndrome; cumulative trauma disorder, repetitive motion or
strain injury, or carpel tunnel syndrome. It is further agreed that this Policy shall not apply to any
liability for Bodily Injury and/or Property Damage made by or on behalf of any person or
persons directly or indirectly on account of continuous, intermittent or repeated exposures to,
ingestion, inhalation, or absorption of, any substances, materials, products, wastes or missions,
noise or environmental disturbance where the Insured is or may be liable for any reason
including, but not limited to, as a result of the manufacture, production, extraction, sale,
handling, utilization, distribution, disposal or creation by or on behalf of the Insured of such
substances, materials, products, wastes or emissions, noise or environmental disturbance.




              THIS EXCLUSION SHALL BE PARAMOUNT AND SHALL OVERRIDE ANYTHING

                      CONTAINED IN THIS INSURANCE INCONSISTENT THEREWITH.


 ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.



NAVG-MGL08 (Ed. 08/13)

                                             Page 1 of 1


                                            EXHIBIT 3
  Case 2:17-cv-05394-GGG-MBN Document 188-5 Filed 05/12/20 Page 44 of 65



  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY



  EXTENDED RADIOACTIVE CONTAMINATION EXCLUSION CLAUSE
                 WITH USA ENDORSEMENT


This endorsement modifies coverage provided under the following:
   MARINE GENERAL LIABILITY COVERAGE POLICY - NAVG-MGL01 (Ed. 08/13)




   A.   Extended Radioactive Contamination Exclusion Clause



        1.   In no case shall this insurance cover loss, damage, liability or expense
             directly or indirectly caused by or contributed to by or arising from:


             a.   ionizing radiations from or contamination by radioactivity from any
                  nuclear fuel or from any nuclear waste or from the combustion of
                  nuclear fuel.


             b. the radioactive, toxic, explosive or other hazardous or contaminating
                 properties of any nuclear installation, reactor or other nuclear assembly or
                  nuclear component thereof.


             c. any weapon or device employing atomic or nuclear fission and/or
                  fusion or other like reaction or radioactive force or matter.



             d. the radioactive, toxic, explosive or other hazardous or contaminating
                 properties of any radioactive matter. The exclusion in this sub-clause does
                 not extend to radioactive isotopes, other than nuclear fuel, when such
                 isotopes are being prepared, carried, stored, or used for commercial,
                 agricultural, medical, scientific or other similar peaceful purposes.



   B.   Radioactive Contamination Exclusion Clause (U.S.A. Endorsement)



        1. This insurance is subject to the Extended Radioactive Contamination
           Exclusion Clause (March 1 , 2003) provided that



             a. if fire is an insured peril

                  and




NAVG-MGL09 (Ed. 08/13)

                                               Pagel of 2


                                              EXHIBIT 3
  Case 2:17-cv-05394-GGG-MBN Document 188-5 Filed 05/12/20 Page 45 of 65


        b. where the subject matter insured or, in the case of a reinsurance, the
           subject matter insured by the original insurance, is within the U.S.A.,
           its islands, onshore territories or possessions

           and



        c. a fire arises directly or indirectly from one or more of the causes
           detailed in Sub-Clauses a, b, and d of the Extended Radioactive
           Contamination Exclusion Clause March 1 , 2003 any loss or damage
           arising directly from that fire shall, subject to the provisions of this
            insurance, be covered, EXCLUDING however any loss damage
            liability or expense caused by nuclear reaction, nuclear radiation, or
            radioactive contamination arising directly or indirectly from that fire.




          THIS EXCLUSION SHALL BE PARAMOUNT AND SHALL OVERRIDE ANYTHING

                 CONTAINED IN THIS INSURANCE INCONSISTENT THEREWITH.




ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.




NAVG-MGL09 (Ed. 08/13)

                                       Page 2 of 2



                                     EXHIBIT 3
   Case 2:17-cv-05394-GGG-MBN Document 188-5 Filed 05/12/20 Page 46 of 65



  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY



                       Bl               AL                              ELE
                             AND                                                  N CLAUSE



This endorsement modifies coverage provided under the following:
    MARINE GENERAL LIABILITY COVERAGE POLICY - NAVG-MGL01 (Ed. 08/13)




In no case shall this insurance cover loss damage liability or expense directly or indirectly

caused by or contributed to by or arising from:




1 . any chemical, biological, bio-chemical or electromagnetic weapons; and/or

2. the use or operation, as a means for inflicting harm, of any computer, computer

system, computer software program, computer virus or process or any other

electronic system.




               THIS EXCLUSION SHALL BE PARAMOUNT AND SHALL OVERRIDE ANYTHING

                       CONTAINED IN THIS INSURANCE INCONSISTENT THEREWITH.


 ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.




NAVG-MGL10 (Ed. 08/13)

                                                  Page 1 of 1


                                              EXHIBIT 3
     Case 2:17-cv-05394-GGG-MBN Document 188-5 Filed 05/12/20 Page 47 of 65



     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY



                          ADDITIONAL POLICY EXCLUSIONS



This endorsement modifies coverage provided under the following:
      MARINE GENERAL LIABILITY COVERAGE POLICY - NAVG-MGL01 (Ed. 12/14)




This insurance does not appiy to claims:


A. Arising out of fraud, infidelity, dishonesty, and/or criminal acts of any assured or any
      representative or "employee" of an assured committed individually or in collusion
     with others.


B.    Made by any national, state or local government sub-divisions or agencies thereof,
     unless such claim is for damages occasioned by actual or alleged 'wdily injury" c
                                                                                     or
     "property damage".


C. Alleging violation of the anti-trust laws, unfair competition or other acts allegedly in
   restraint of trade.


D. Arising out of any stockholder's derivative action.



E. Arising out of non-pa yment or delay in payment of charter hire, or other
   remuneration of any Kind, or non-payment or delay in payment of loans, mortgages,
     promissory notes, checks, drafts or other evidences of debt.


F. Arisintg out of misappropriation of design, drawing, process or procedure or to claims
   baseia on misappropriation of minerals or non-payment of mineral royalties.


G. Arising out of liability and physical damage losses as a direct result of the ownership
     or operation of drilling barges, platforms and rigs, drilling tenders, flow lines or
     pipelines, gathering stations or flow stations, but this exclusion shall not apply to
     marine liability arising out of:


     1.   Contractors for their operations while on the foregoing; or


     2.   Craft serving the foregoing, such as crew, supply, or utility boats, tenders or tugs.


H. Under the Employees Retirement Income Security Act (ERISA), and any
     amendments thereto or any similar federal, state or local statute.


NAVG-MGL11 (Ed. 12/14)

                                            Pagel of 2


                                           EXHIBIT 3
      Case 2:17-cv-05394-GGG-MBN Document 188-5 Filed 05/12/20 Page 48 of 65


I.     Arising out of any act or omission of the Assured, or any other person or entity for
      whose acts or omissions the assured is legally liable, in respect of the Assurer's
      Employee Benefits Plans including the administration thereof.


J.    Arising out of the violation of any statute, law, ordinance or regulation prohibiting
      discrimination or humiliation because of race, religion, creed, color, national origin,
      age and/or sex or sexual preference or orientation.


K. Arising out of the failure of the Named Assured's products or work completed by            or
   for the "assured" to perform the function or serve the purpose intended by the
      "assured", if such failure is due to a mistake or deficiency in any design, formula,
      plan, specifications, advertising material or printed instructions prepared or
      developed by any "assured", except with respect to "bodily injury" or "property
      damage" as a result of said failure.


L. Arising out of the conduct of any partnership or joint venture of which the Named
      Assured is a partner or member and which is not shown in this Policy as a Named
      Assured. When such joint venture or partnership of which the Named Assured is a
      partner or member is named in this Policy as a Named Assured, this Policy will
      respond, subject to all terms, conditions, and limits of liability for an amount not
      exceeding the Named Assured's participation in such partnership or joint venture.



M. Arising out of the ownership, management or operation of airports (airports does not
      include heliports or helipads).


N.
      or state securities law or regulation, including but not limited to the Securities Act of
      1 933 or the Securities Exchange Act of 1934 of any amendments or additions
      thereto.


O. Arising out of any actual or alleged error or misstatement or misleading statement or
   act or omission or neglect or breach of duty by the directors or officers of the
      assured in the discharge of their duties, individually or collectively, or any matter
      claimed against them solely by reason of their being directors or officers of the
      assured.

P. Arising out of any refusal to employ, termination of employment, coercion, demotion,
   evaluation, re-assignment, discipline, defamation, harassment, humiliation,
      discrimination or other employment-related practices, policies, acts or omissions.

Q. Arising out of the operation or ownership of onshore refineries, chemical or
      petrochemical plants.



          THESE EXCLUSIONS SHALL BE PARAMOUNT AND SHALL OVERRIDE ANYTHING

                   CONTAINED IN THIS INSURANCE INCONSISTENT THEREWITH.



     ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.


NAVG-MGL11 (Ed. 12/14)

                                            Page 2 of 2



                                          EXHIBIT 3
  Case 2:17-cv-05394-GGG-MBN Document 188-5 Filed 05/12/20 Page 49 of 65



  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY


                     PROFESSIONAL LIABILITY EXCLUSION


This endorsement modifies coverage provided under the following:

   MARINE GENERAL LIABILITY COVERAGE POLICY - NAVG-MGL01 (Ed. 08/13)


In consideration of the premium charged, it is understood and agreed that this insurance
excludes liability or expense arising out of a breach of professional services by reason
of any negligent act, error or omission, malpractice or mistake of a professional nature
committee! or alleged to have been committed by or on behalf of the Assured in the
conduct of any of tne Assured's business activities.


Professional services includes but is not limited to:


   1. The preparing, approving, or failing to prepare or approve, maps, shop drawings,
        opinions, reports, surveys, field orders, change orders or drawings and
        specifications; and


   2.   Supervisory, inspection, architectural, engineering or data processing activities.




          THIS EXCLUSION SHALL BE PARAMOUNT AND SHALL OVERRIDE ANYTHING
                 CONTAINED IN THIS INSURANCE INCONSISTENT THEREWITH.


 ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.




NAVG-MGL12 (Ed. 08/13)

                                      Page 1 of 1

                                        EXHIBIT 3
      Case 2:17-cv-05394-GGG-MBN Document 188-5 Filed 05/12/20 Page 50 of 65




      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY


                      SHIP REPAIRER'S LEGAL LIABILITY "A"

This endorsement modifies coverage provided under the following:

       MARINE GENERAL LIABILITY COVERAGE POLICY - NAVG-MGL01 (Ed. 08/13)




I.        Subparagraph a. of Paragraph 1 . Insuring Agreement of Coverage A (Section I)
      is amended to include the legal liability or liability assumed under an "assured
      contract", as a result of the operation of the Named Assured as a ship repairer, for:


      A. "Property damage" to watercraft and their equipment, cargo and other interests on
          board, occurring only while such watercraft are in the care, custody or control of
          the "assured" for the purpose of repair or alteration, or while such watercraft are
          being moved via inland waters, in connection with repairs or alteration;


       B. "Property damage" or "bodily injury" caused by a watercraft -- while in the care,
          custody, or control of the assured and while being navigated or operated away
          from premises within permitted waters by an "employee" of the assured or in tow
          of a tug not owned by or demise chartered to the assured.


      C. "Property damage" to property of others, while such property is in the care,
         custody or control of the assured or is being loaded or discharged by the
         assured.



II.    This insurance shall not apply to:



      A. Demurrage, loss of time, loss of freight, loss of charter or similar or substituted
          expenses;


      B. "Property damage" or "bodily injury" arising in connection with work on any vessel
         which has carried flammable or combustible liquid in bulk as fuel or cargo or any
          vessel which has carried flammable compressed gas in bulk. But this exclusion
          does not apply: (1 ) if the assured has complied with the rules, regulations and
          requirements of the port or governmental authorities at the place where the work
          is being performed; or (2) wnen a gas free certificate is not required by the port or
          governmental authorities, if a certificate is obtained from a chemist approved by
          us prior to the commencement of work;


      C. Collision liability, tower's liability or liabilities insured against under the customary
         forms of hull or protection and indemnity policies arising out of the operation of




NAVG-MGL23 (Ed. 08/13)

                                             Page 1 of 2
                                            EXHIBIT 3
  Case 2:17-cv-05394-GGG-MBN Document 188-5 Filed 05/12/20 Page 51 of 65



      an y   watercraft owned by or demise chartered to, the assured or any affiliated or
       subsidiary concern or party;


   D. "      .   ty damage" to property owned, leased to, or in thepossession of the
       Assured (other than watercraft which are in the custody of the assured for the
       purpose of repair or alteration) or utilized by the assured in its business as a ship
       repairer;



   E. "Property damage" to watercraft placed in the care, custody or control of the
      assured for the purpose of storage regardless of whether any work is to be
      performed on the watercraft. This exclusion does not apply to "property damage"
      to any watercraft resulting directly from repairs or alterations to said watercraft
       carried out during such storage period;



   F. The expense of redoing the work improperly performed by or on behalf of the
      Assured or the cost of replacement of materials, parts or equipment furnished in
      connection therewith;



   G. The expense of repairing, replacing or renewing any faulty designed part which
       causes "property damage" to the watercraft, or for any expense incurred by
       reason of a betterment or alteration in design;


   H. The firing or testing of any weapon of war on the watercraft;


III. With respect to this endorsement only, and subject to the exclusions set forth in
   paragraphs 11.2. D. and E. above, Subparagraph k. (4) of Paragraph 2. Exclusions of
   Coverage A (Section I) is deleted.

IV. As a condition of this insurance for Paragraph I.B. above, you are required to
   possess a license for any "employee" of the assured engaged in the navigation of a
   watercraft, as is required by the United States Coast Guard or any other applicable
   regulatory authority to perform the duties being carried out by that "employee."




  ALL OTHER TERMS, CONDITIONS, LIMITATIONS AND EXCLUSIONS REMAIN UNCHANGED.




NAVG-MGL23 (Ed. 08/13)

                                         Page 2 of 2
                                        EXHIBIT 3
        Case 2:17-cv-05394-GGG-MBN Document 188-5 Filed 05/12/20 Page 52 of 65



        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY


                             WHARFINGER'S LEGAL LIABILITY




      This endorsement modifies coverage provided under the following:
         MARINE GENERAL LIABILITY COVERAGE POLICY - NAVG-MGL01 (Ed. 08/13)


 I.      Subparagraph a. of Paragraph 1 . Insuring Agreement of Coverage A (Section I) is
         amended to include the legal liability or liability assumed under an "assured contract",
         as a result of the Named Assured's Wharfinger's operations, for "property damage" to
         watercraft and the equipment, cargo, and other interests on board during docking and
         undocking or "loading or unloading" or while in any Assured's care, custody, or
         control.

II.      This insurance does not apply to:


          A.    Demurrage, loss of time, loss of freight,    loss of charter or similar and/or
               substituted expenses as a consequence of "property damage" to a
               watercraft;


          B. Loss of property from theft, conversion or other dishonest act performed by
               any assured or the "employees" or agents of any assured;


          C. Any loss or expense which may be recoverable under any other insurance
               carried by the any assured or by others for any Assured's account, except
               insurance covering part of this risk insured in conjunction herewith, or any
               excess insurance over and above recoverable hereunder.


      III. With respect to this endorsement only, Subparagraph k. (4) of Paragraph 2.

          Exclusions of Coverage A (Section I) is deleted.


      IV. Paragraph 5. Other Insurance of Section IV - COVERAGE is subject to II. C. above.




         ALL OTHER TERMS, CONDITIONS, LIMITATIONS AND EXCLUSIONS REMAIN UNCHANGED.




      NAVG-MGL27 (Ed. 08/13)


                                           Page 1 of 1

                                             EXHIBIT 3
      Case 2:17-cv-05394-GGG-MBN Document 188-5 Filed 05/12/20 Page 53 of 65




      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY


                          BOAT BROKER'S LEGAL LIABILITY




This endorsement modifies coverage provided under the following:
       MARINE GENERAL LIABILITY COVERAGE POLICY - NAVG-MGL01 (Ed. 08/13)




I.    Subparagraph a. of Paragraph 1 . Insuring Agreement of Coverage A (Section I) is
      amended to include legal liability for "bodily injury" and "property damage" resulting
      from the operations as a watercraft broker including your hiring or re-hiring or the
      charter brokerage of non-owned crew boats, supply vessels, tugs, workboats or
      barges for which you receive consideration, commission or brokerage or charter hire
      fees.


II.   This insurance does not apply to:


      A. "Property damage" to property that you own or occupy, or watercraft you hire or
         re-hire, or property as to which you are exercising actual physical control under
         bareboat charter;


      B. "Bodily injury" or "property damage" from watercraft you own or watercraft which is
         bareboat or demised chartered to you;


      C. "Property damage" caused intentionally by you or by your direction; or


      D. "Bodily injury" or "property damage" arising out of any negligent act, error or
         omission, malpractice or mistake in the performance of professional services
         committed by or alleged to have been committed by or on behalf of the "assured"
         in the conduct of any of the "assureds" business activities, except for professional
         services directly related to the brokerage of watercraft.


III. For the purposes of the endorsement only, the following additional Conditions apply:


      A. All watercraft chartered must be under charter agreement to you.


      B. As a condition of this insurance, you are required to maintain Hull Insurance with
         a   limit of insurance equal to         market value, as well as a   minimum   limit of
         $1,000,000 applicable to Protection and Indemnity liability, including collision and
         tower's liability for all watercraft.    This insurance must be carried at the owner's
         expense and must name you as an additional assured and waive all rights of
NAVG-MGL22 (Ed. 08/13)


                                         Page 1 of 2
                                           EXHIBIT 3
  Case 2:17-cv-05394-GGG-MBN Document 188-5 Filed 05/12/20 Page 54 of 65



      subrogation against you. The Hull and Protection and Indemnity insurance must
      be maintained on American Institute of Marine Underwriters forms or their
      equivalent.


   C. You must have the original or a true copy of the policies required in Paragraph
      III.B. above on file.




  ALL OTHER TERMS, CONDITIONS, LIMITATIONS AND EXCLUSIONS REMAIN UNCHANGED.




NAVG-MGL22 (Ed. 08/13)


                                  Page 2 of 2
                                    EXHIBIT 3
     Case 2:17-cv-05394-GGG-MBN Document 188-5 Filed 05/12/20 Page 55 of 65




     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY


                    CHARTERER'S LIABILITY ENDORSEMENT



This endorsement modifies coverage provided under the following:
      MARINE GENERAL LIABILITY COVERAGE POLICY - NAVG-MGL01 (Ed. 08/13)



I.       Subparagraph a. of Paragraph 1 . Insuring Agreement of Coverage A (Section I)
      is amended to include the legal liability and liability assumed under an "assured
      contract", as a result of the operation of the Named Assured as a "Charterer",
      including similar marine operations and support activities, due to:


      A. "Property damage" to chartered watercraft, including "demurrage" liability directly
         resulting therefrom, while in any assured's care, custody, or control as imposed
         upon you by reason of charter party provisions with respect to safe berths, safe
         ports or the watercraft lying safely afloat, or "property damage" for such loss or
         damage arising out of "loading or unloading" operations.


      B. "Property damage" and "bodily injury" imposed upon you as such charterer by
         law other than that covered by paragraph A.


II. This insurance does not apply to:


      A. "Bodily injury" to the captain and/or crew of the chartered watercraft.


      B. "Property damage" or "bodily injury" arising from a bareboat or demise charter of
         any watercraft.

      C. "Demurrage" except as provided in Paragraph I. A. above and claims for
         "demurrage" resulting from quarantine existing at a port of discharge, loading or
         call without the knowledge of the Assured shall, however, be covered by this
         policy.

      D. "Property damage" to cargo carried or to be carried on the chartered watercraft,
         whether on board or not; or for general average, salvage, sue and labor costs, or
         collision liability in respect to such cargo or applicable to freight or charter hire.


      E. "Property damage" or "bodily injury" arising as the result of the carriage, custody
         or handling of cargo of a kind prohibited by the terms of the charter party or
         contrary to law.




NAVG-MGL29 (Ed. 08/13)

                                        Page 1 of 2
                                          EXHIBIT 3
  Case 2:17-cv-05394-GGG-MBN Document 188-5 Filed 05/12/20 Page 56 of 65




   F. "Property damage" or "bodily injury" arising as a result of the carriage, custody or
      handling as cargo on the chartered watercraft of explosives, ammonium nitrate,
      or toxic or corrosive materials.



   G. " Property damage" arising as the result of your ordering the watercraft to
      enter any ice-bound port or place or any place where lights, lightships, marks or
      buoys on watercrafts arrival are or are likely to be withdrawn by reason of ice, or
      where there is risk that ordinarily the watercraft will not be able (on account of
      ice) to enter, reach or leave sucn port of ports.


   H. "Bodily injury" to passengers carried or for loss or damage to their baggage         or
      personal effects for which you may be directly or indirectly liable.


ill. For the purposes of this endorsement, "Charterer" means one who hires, rents or
   leases watercraft or space on watercraft for their exclusive and temporary use.



iv. For the purposes of this endorsement, the term "demurrage" shall be deemed to
   include detention, loss of time, loss of freight, loss of charter, loss of use and/or
   similar and/or substituted expenses.



V. With respect to this endorsement only, Subparagraph j. 4. of Paragraph 2.
   Exclusions of Coverage A (Section I) is deleted.




  ALL OTHER TERMS, CONDITIONS, LIMITATIONS AND EXCLUSIONS REMAIN UNCHANGED.




NAVG-MGL29 (Ed. 08/13)

                                     Page 2 of 2
                                       EXHIBIT 3
      Case 2:17-cv-05394-GGG-MBN Document 188-5 Filed 05/12/20 Page 57 of 65



      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY


                              STEVEDORE'S LEGAL LIABILITY



This endorsement modifies coverage provided under the following:
       MARINE GENERAL LIABILITY COVERAGE POLICY - NAVG-MGL01 (Ed. 08/13)




I.    Subparagraph a. of Paragraph 1 . Insuring Agreement of Coverage A (Section I) is
      amended to include the legal liability or liability assumed under an "assured
      contract", as a result of the Named Assured's Stevedoring operations, for "property
      damage" to watercraft and the equipment, cargo, and other interests on board or
      during docking and undocking or "loading or unloading" or while in any Assured's
      care, custody, or custody.

II.   This insurance does not apply to:


      A.   Demurrage, loss of time, loss of freight, loss of charter or similar and/or
           substituted expenses as a consequence of "property damage" to a watercraft;


      B.   "Bodily injury";



      C.   Loss of property from theft, conversion or other dishonest act performed by any
           assured or the "employees" or agents of any assured;


      D.   Any loss or expense which may be recoverable under any other insurance
           carried by any assured or by others for any Assured's account, except insurance
           covering part of this risk insured in conjunction herewith, or any excess
           insurance recoverable hereunder.

III. With respect to this endorsement only, Paragraph 6. of Section V - DEFINITIONS
       is deleted and replaced by the following:

      6.    "Loading or unloading" means the handling of property:


            a. After it is moved from the place where it is accepted for movement into or
               onto an aircraft, watercraft or "auto";


            b. While it is in or on an aircraft, watercraft or "auto"; or




NAVG-MGL25 (Ed. 08/13)

                                          Page 1 of 2

                                            EXHIBIT 3
  Case 2:17-cv-05394-GGG-MBN Document 188-5 Filed 05/12/20 Page 58 of 65



        c. While it is being moved from an aircraft, watercraft or "auto" to the place
           where it is finally delivered


IV. With respect to this endorsement only, Subparagraph K. (4) of Paragraph 2.
   Exclusions of Coverage A (Section I) is deleted.


V. Paragraph 5. Other Insurance of Section IV - COVERAGE is subject to II. D above.




  ALL OTHER TERMS, CONDITIONS, LIMITATIONS AND EXCLUSIONS REMAIN UNCHANGED.




NAVG-MGL25 (Ed. 08/13)

                                     Page 2 of 2

                                       EXHIBIT 3
  Case 2:17-cv-05394-GGG-MBN Document 188-5 Filed 05/12/20 Page 59 of 65



  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY


          AMENDMENT - AGGREGATE LIMITS OF INSURANCE
                           (PER PROJECT - BLANKET)


This endorsement modifies coverage provided under the following:
   MARINE GENERAL LIABILITY COVERAGE POLICY - NAVG-MGL01 (Ed. 08/13)




The General Aggregate Limit under LIMITS OF INSURANCE (SECTION III) applies
separately to each of your projects away from premises owned by or rented to you.




ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.




NAVG-MGL46 (Ed. 08/13)

                                        Page 1 of 1

                                       EXHIBIT 3
  Case 2:17-cv-05394-GGG-MBN Document 188-5 Filed 05/12/20 Page 60 of 65




  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY


                         ADDITIONAL NAMED ASSURED

This endorsement modifies coverage provided under the following:
   MARINE GENERAL LIABILITY COVERAGE POLICY - NAVG-MGL01 (Ed. 08/13)


                                       SCHEDULE

               Additional Named Assured                            Premium

                  Rodi Marine, LLC                                   Included
                  DD Marine, LLC
                  GJR Marine, LLC
                  Rodi Marine Management, LLC
                  J2W Marine, LLC
                  J2W I! Marine, LLC
                  JJWZ Marine LLC


    The person or entity shown in the Schedule above is added as a Named Assured
under this policy, but only with respect to operations by or on behalf of the Named
Assured shown in the Declarations.


    The naming of this person or entity as a Named Assured does not increase the
 Limits of Insurance.




ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.




NAVG-MGL33 (Ed. 08/13)

                                     Page 1 of 1
                                       EXHIBIT 3
  Case 2:17-cv-05394-GGG-MBN Document 188-5 Filed 05/12/20 Page 61 of 65



  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY


                NOTICE OF CANCELLATION ENDORSEMENT
                                     (Cert. Holders)

This endorsement modifies coverage provided under the following:
   MARINE GENERAL LIABILITY COVERAGE POLICY - NAVG-MGL01 (Ed. 08/13)



Should this policy be cancelled before the expiration date thereof, this company will
endeavor to mail 30 days written notice of cancellation to certificate holders if required
by written contract, but failure to do so shall impose no obligation or liability of any kind
upon this company.




ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.




NAVG-MGL44 (Ed. 08/13)

                                         Page 1 of 1

                                       EXHIBIT 3
  Case 2:17-cv-05394-GGG-MBN Document 188-5 Filed 05/12/20 Page 62 of 65
   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY



                ABSOLUTE TERRORISM EXCLUSION CLAUSE

This endorsement modifies coverage provided under the following:
    MARINE GENERAL LIABILITY COVERAGE POLICY - NAVG-MGL01 (Ed. 08/13)



This Policy excludes any loss, damage, liability or expense arising from:

  A) Terrorism; and/or
  B) Steps taken to prevent, suppress, control or reduce the consequences of any actual,
     attempted, anticipated, threatened, suspected or perceived terrorism.

For the purpose     of this clause,   "terrorism"   means   any    act(s)   of any person(s)   or
organization(s) involving:


        1) The causing, occasioning or threatenin of harm of whatever nature and by
           whatever means, including any act certified or uncertified by the Secretary of
           the Treasury of the United States;
        2) Putting the public or any section of the public in fear,



In circumstances in which it is reasonable to conclude that the purpose(s) of the person(s)
or organization(s) concerned are wholly or partly of a political, religious, ideological or
similar nature.




          THIS EXCLUSION SHALL BE PARAMOUNT AND SHALL OVERRIDE ANYTHING
                 CONTAINED IN THIS INSURANCE INCONSISTENT THEREWITH.



  ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.



NAVG-MGL14 (Ed. 08/13)

                                          Page 1 of 1
                                       EXHIBIT 3
      Case 2:17-cv-05394-GGG-MBN Document 188-5 Filed 05/12/20 Page 63 of 65




      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY


                PRIMARY AND NON-CONTRIBUTING INSURANCE
                             FOR ADDITIONAL ASSUREDS



This endorsement modifies coverage provided under the following:
       MARINE GENERAL LIABILITY COVERAGE POLICY - NAVG-MGL01 (Ed. 08/13)



The following is added to Subparagraph a. Primary Insurance of Paragraph 5. Other
Insurance of SECTION IV - CONDITIONS:


Notwithstanding the foregoing, the insurance afforded to any additional assured under
this policy is primary and non-contributing insurance, but only:


I.     As respects "bodily injury" or "property damage" arising out of "your work" performed
      for the additional assured while this policy is in effect ;


II.    If a written "assured contract" between you and such additional assured requires
       you to maintain primary and non-contributory insurance on its behalf; and


III. The written "assured contract" is in effect at the time of the "occurrence" and not
       entered into subsequent to the "occurrence".




     ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED.




NAVG-MGL21 (Ed. 08/13)


                                          Page 1 of 1
                                           EXHIBIT 3
      Case 2:17-cv-05394-GGG-MBN Document 188-5 Filed 05/12/20 Page 64 of 65

RODI MARINE, LLC                                                                           Page 1 of 1




Attaching to and forming part of POLICY NUMBER H017LIA00252401



                          BLANKET ADDITIONAL ASSURED AND
                           BLANKET WAIVER OF SUBROGATION

           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


I.    Section II - Who Is An Assured is amended to include as an additional assured any
      person or organization to whom the Named Assured is obligated by virtue of a

      written contract or agreement to provide insurance such as is afforded by this policy
      or who is added by endorsement, but only with respect to liability arising out of

      your work.


II.   The following is added to Paragraph 9. Transfer Of Rights Of Recovery Against
      Others To Us of Section IV - Conditions:


      We waive any right of recovery we may have against the person or organization
      because of payments we make for injury or damage arising out of your ongoing
      operations or "your work" done under a contract with that person or organization
      and included in the "products-completed operations hazard". This waiver applies
      only to the person or organization for whom the Named Assured is required to
      waive subrogation.


      This waiver of subrogation will apply only when the waiver is issued prior to an
      "occurrence".


III. Coverage under this endorsement only applies if:


      A.    An "occurrence" and the "bodily injury" or "property damage" it causes occur; or

      B.    An "offense" occurs, on or after the effective date of the endorsement, but before
            the end of the policy period.



All other terms and conditions remain unchanged.




Date of Issue:      January 30, 201 7




                                                  NAVIGATORS
                                            Insuring A World in Motion®

                                                  EXHIBIT 3
Case 2:17-cv-05394-GGG-MBN Document 188-5 Filed 05/12/20 Page 65 of 65




By Acceptance of this policy the Insured agrees that the statements in the Declarations and the
Application and any attachments hereto are the Insured's agreements and representations and
that this policy embodies all agreements existing between the Insured and the Company or any of
its representatives relating to this insurance.




IN WITNESS WHEREOF, we have caused this policy to be signed by our President and
Secretary.




                                                     c



                 [Emily Miner]                              [Stanley A. Galanski]
                  Secretary                                       President




Navigators Insurance Company




NAV-SIG-001 (03/09)

                                           EXHIBIT 3
